        Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 1 of 69


                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF CALIFORNIA


RALPH COLEMAN, et al.,
    Plaintiffs,

          vs.                                                        No. 2:90-CV-0520 KJM DB

GAVIN NEWSOM, et al.,
     Defendants.


    SPECIAL MASTER’S REPORT ON THE CURRENT STATUS OF COLEMAN CLASS
     MEMBERS’ ACCESS TO INPATIENT CARE IN THE DEPARTMENT OF STATE
                               HOSPITALS


          On March 27, 2020, during a supplemental first quarterly telephonic status conference,

the court directed the Special Master to file a status update on the transfer of Coleman class

members into Coleman beds in Department of State Hospitals (DSH) facilities. ECF No. 6546.

In accordance with the court’s order, the Special Master submits this report to the court. At the

time of this writing, there were eight inmates who had tested positive for the novel coronavirus

(COVID-19) in California Department of Corrections and Rehabilitation (CDCR) prisons, six at

California State Prison, Los Angeles County, one at California Institution for Men (CIM), and

one at North Kern State Prison.1 CDCR reported 25 staff members had tested positive, the

highest number being at CIM where there were 11 reported cases.2 DSH reported that 11

patients had been tested, five were pending results, and there were no confirmed cases. For staff,


1
    Source: CDCR COVID-19 Tracker: https://www.cdcr.ca.gov/covid19/population-status-tracking/
2
 As of March 31, 2020, the following CDCR institutions reported staff who had tested positive for COVID-19:
California State Prison/Sacramento (CSP/Sac), four cases; Folsom State Prison and Wasco State Prison, two cases;
and California Health Care Facility; Salinas Valley State Prison; San Quentin State Prison; California Substance
Abuse Treatment Facility and Valley State Prison each had one case. The remaining staff cases were reported at:
CDCR/CCHCS Worksite Location—Riverside County, Northern California Youth Correctional Center, and Richard
A McGee Correctional Training Center—Galt with one case each. Source: CDCR Website:
https://www.cdcr.ca.gov/covid19/cdcr-cchcs-covid-19-status/


                                                       1
     Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 2 of 69


DSH reported that one staff member had passed away after contracting the virus, a medical

student had tested positive, and there were two additional self-reported cases that they had not

yet confirmed with the California Department of Public Health.

       BACKGROUND

       Witnessing the dramatic worldwide spread of COVID-19 during the first months of the

new year, the Special Master maintained frequent contact with both the Coleman parties and

high-level CDCR officials. As a result of the rapidly developing situation and these

consultations, the Special Master suspended all in-person Coleman monitoring activities,

effective March 14, 2020, due to concerns related to the COVID-19 outbreak. The Special

Master provided an update to the court on the status of the Twenty-Eighth Monitoring Round

and mental health headquarters monitoring on March 20, 2020. ECF No. 6512.

       During the first quarterly telephonic status conference held on March 20, 2020, the court

directed the Special Master to convene a COVID-19 Pandemic Task Force (“COVID-19 Task

Force”) to work on issues affecting class members’ access to mental health care. ECF No. 6513.

The court also directed defendants to submit their draft plan for mental health programming

during the COVID-19 pandemic by 4:00 p.m. that same day. Id. All other agenda items

scheduled for discussion were deferred until March 27, 2020. Id.

       Since its formation on March 20, 2020, the COVID-19 Task Force has held a total of

eight large group meetings. Also held were three smaller group meetings. In addition to the

Special Master and members of his staff, meeting participants included counsel for the parties

and representatives from CDCR, DSH, and the Governor’s office. A representative from the

Plata Receiver’s office and the Armstrong Court Expert were also in attendance.




                                                 2
        Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 3 of 69


           One of the ongoing topics of discussion during COVID-19 Task Force meetings has been

the issue of Coleman class member access to DSH hospitals.3 On March 16, 2020, the Special

Master received a phone call from the director of DSH, Stephanie Clendenin, notifying him that

DSH would be suspending admissions of Coleman class members to their hospitals. A directive

was subsequently issued suspending admissions and stating that DSH would not be discharging

(i.e, returning to CDCR) any Coleman class members currently in DSH custody until the

suspension was lifted “unless an emergency discharge is required for patients who cannot be

safely maintained in DSH’s unlocked dorm setting.” The suspension would remain in effect for

30 days, unless extended by the DSH director. (See, Exhibit 1)

           On March 17, 2020, chief legal counsel for DSH, Christine Ciccotti, notified plaintiffs’

counsel, Michael Bien, about the DSH directive via email. (See, Exhibit 2) That same day, there

was an exchange of emails between the two related to plaintiffs’ questions regarding the current

number of class members in DSH facilities, the rationale for DSH’s decision, their admission and

discharge policies for other classes of patients, and DSH’s plans for patients with parole dates

occurring within 30 days, among other issues. (See, Exhibit 3)

           On March 17, 2020 and March 18, 2020, the Special Master participated in meetings by

teleconference with Department of State Hospitals (DSH) Director Stephanie Clendenin and

members of her staff.

           On March 19, 2020, plaintiffs filed a Notice of New CCHCS/CDCR Medical Operations

Procedures Related to COVID-19 Pandemic wherein they notified the court of the DSH directive

suspending admissions and discharges of Coleman class members. ECF No. 6511. In their

filing, plaintiffs noted that the March 18, 2020 memorandum that had been issued by


3
    Coleman class members are placed in DSH facilities pursuant to California Penal Code Section 2684.



                                                          3
     Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 4 of 69


CCHCS/CDCR, “COVID 19 Pandemic – Medical Operations,” provided—in direct contrast to

the DSH directive—that transfers to outside hospitals would continue for class members who

required a higher level of medical care to “prevent or reduce the risk of morbidity and mortality.”

       On March 21, 2020, Ms. Ciccotti sent the Special Master and plaintiffs’ counsel an email

indicating that the Executive Order issued by Governor Newsom that day granted the director of

DSH the authority to close admissions to Coleman class members. (See, Exhibit 4)

       Upon questioning by the Special Master during a COVID-19 Task Force meeting on

March 24, 2020, Ms. Ciccotti stated that while admissions to DSH facilities continued to be

suspended for Coleman class members, if a situation arose where CDCR was not meeting

inpatient care transfer timelines, DSH would consider the admission of Coleman class members.

She further stated that discharges of class members from DSH facilities also remained suspended

unless there was “good cause,” and that DSH was honoring class member parole dates. This

position was a softening from that set forth in DSH’s March 16, 2020 directive, which stated that

all admissions and discharges of Coleman class members would be suspended for 30 days, with

the exception of discharges deemed an emergency for safety reasons.

       DSH continued however to accept Offenders with a Mental Health Disorder (OMHD)

from CDCR. Inmates who meet OMHD criteria are mandated by California state law to receive

mental health treatment at DSH hospitals when imposed by the Board of Parole Hearings as a

special condition of parole. According to counsel, DSH’s position was that they were required

by law to continue to accept OMHDs.

        As a result of the somewhat increased flexibility DSH now appeared to be showing in

their position towards Coleman class member admissions and discharges, during a

teleconference with defendants’ counsel on March 26, 2020, the Special Master asked Ms.




                                                4
      Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 5 of 69


Ciccotti to submit DSH’s position in writing to ensure accuracy in his report to the court on the

matter. Later that same day, Ms. Ciccotti sent the Special Master an email clarifying DSH’s

position. (See, Exhibit 5) In support of the decision to suspend admissions and discharges of

Coleman class members, Ms. Ciccotti cited the March 21, 2020 Executive Order issued by

Governor Newsom granting the director of DSH the authority to “issue directives waiving any

provision or requirement of the Welfare and Institutions Code [and] any provision or

requirement of the Penal Code that affects the execution of laws relating to care, custody, and

treatment of persons with mental illness committed to or in the custody of the State Department

State Hospitals.”4

        However, in a softening of DSH’s position that all admissions of Coleman class

members, without exception, would be suspended for 30 days, Ms. Ciccotti added that, “[i]f

CDCR is unable to provide inpatient treatment to its inmates, DSH will collaborate with CDCR

on solutions to those issues, and will carefully consider transferring clinically and custodially

appropriate inmates, for whom CDCR can ensure they have been in environments determined to

be as safe as possible from exposure to COVID-19.”

        During the supplemental first quarterly telephonic status conference held on March 27,

2020, the Special Master updated the court on the discussions regarding class member access to

inpatient care in DSH facilities and the uncertainty that remained as a result of DSH’s shifting

position and what the implications were for Coleman class members’ access to inpatient care in

DSH facilities. In response, the court directed the COVID-19 Task Force to continue to meet to

address the issue and directed the Special Master to submit a report on those efforts.



4
 Cal. Executive Order N-35-20 (March 21, 2020), https://www.gov.ca.gov/wp-content/uploads/2020/03/3.21.20-
EO-N-35-20-text.pdf



                                                     5
     Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 6 of 69


       The Special Master submits this report to update the court on the current status of

Coleman class members’ access to inpatient care in DSH hospitals during the COVID-19

pandemic.

COVID-19 TASK FORCE EFFORTS ON ACCESS TO INPATIENT CARE IN DSH
FACILITIES FOR COLEMAN CLASS MEMBERS

       The next scheduled COVID-19 Task Force meeting following the supplemental first

quarterly telephonic status conference occurred on March 28, 2020. Among the agenda items

was access to higher levels of care for Coleman class members. CDCR provided updated census

and waitlist data for the inpatient facilities and programs. DSH maintained its position that

transfers of CDCR patients to DSH hospitals were suspended to mitigate the risk of COVID-19

infiltrating the hospitals. However, DSH again raised the possibility of transferring individual

Coleman class members to DSH hospitals in extraordinary (and ill-defined) circumstances or in

the event that there were no beds available in CDCR’s psychiatric inpatient programs (PIPs) and

indicated that CDCR and DSH were developing a clinical tool to determine the risk factor. DSH

again reported that OMHDs were the only CDCR transfers still being accepted by DSH.

       On March 30, 2020, the COVID-19 Task Force met to discuss, among other issues,

access to higher levels of care, quality of care in the PIPs, updated census and waitlist data, and

admissions and discharges from inpatient beds. CDCR reported that they continued to work on

social distancing and the effect this had on out-of-cell and yard time. It was reiterated that any

transfers to DSH would be considered on a case-by-case basis, but admissions remained

suspended at present. Clarity was never provided regarding the criteria for a case-by-case

determination. CDCR indicated that some transfers to inpatient care had already exceeded

required timelines and that they would be classifying those instances as exceptions due to the

COVID-19 pandemic.



                                                 6
     Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 7 of 69


       The Special Master’s experts raised concerns about the already inadequate treatment

being provided in the PIPs and stated that any reduction in staff or services would exacerbate

those problems. Specific issues related to CSP/Sac that were discussed included programming in

the locked units and referrals to inpatient beds. CDCR reported that some units were

quarantined, and they were also exploring adding unlicensed crisis beds. CDCR was unable to

provide much of the data concerning staffing, treatment hours and admissions and discharges and

stated they would work to gather that information for the parties.

       On March 31, 2020, the COVID-19 Task Force met to review the agenda from the

preceding meeting and present any information not previously provided at that time. DSH

reported that they did not have a mechanism in place for the public to track COVID-19 cases in

their facilities but reported no confirmed patient cases. DSH was unable to provide the group

with a protocol when a provider tested positive for the virus. DSH was asked to provide copies

of the updated pandemic, infection, and respiratory plans that were all referenced on DSH’s

website. DSH reported that they were in the process of creating space for patient isolation if

needed. CDCR and DSH indicated that they were working collaboratively to develop a clinical

tool to be used in determining if CDCR patients were safe to transfer to a DSH facility and

would provide it to the Special Master and plaintiffs’ counsel upon completion. CDCR

represented that they would be providing additional data on staffing and out-of-cell time for the

PIPs the following day.

IMPEDIMENTS TO INPATIENT CARE AT THE ACUTE AND INTERMEDIATE
LEVELS OF CARE FOR COLEMAN CLASS MEMBERS

       In the extensive history offered by the Special Master in his 2016 monitoring report on

inpatient care, which need not be repeated here, he found that defendants needed to “develop

enduring strategies and policies that will create and sustain a regular and effective process of



                                                 7
     Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 8 of 69


identifying those inmates in need of inpatient care, and who, once identified for such care, do not

have to wait for long periods before actual placement into appropriate treatment programs” as

part of the lasting solution to conclude the remedial process. ECF No. 5448 at 24.

       Access to DSH beds is critical to achieving any lasting solution and concluding the

remedial process in this case. As the Special Master emphasized in his 2018 monitoring report

on inpatient care, “timely access to beds for all inmates who meet clinical and custodial

requirements for placement at DSH-Atascadero, DSH-Coalinga, and PSH, is essential to the

remedial process in the Coleman case.” ECF No. 5894 at 22.

       DSH’s Suspension of Admissions of Coleman Class Members

       As reported above, DSH closed admissions of Coleman class members to its hospitals on

March 16, 2020, shutting off access to three of the more appropriate therapeutic milieus (DSH-

Atascadero, DSH-Coalinga, and PSH) available to CDCR’s patients who are clinically and

custodially eligible for placement in the hospitals.

       During meetings of the COVID-19 Task Force, notwithstanding multiple requests by the

Special Master, his experts, and plaintiffs’ counsel, it was never clearly stated by either CDCR or

DSH that the decision to close DSH hospitals to members of the Coleman class was a joint

decision developed by the two state agencies in consultation with each other.

       Moreover, the two state agencies have not provided to the Special Master and plaintiffs’

counsel a joint plan to collaboratively manage access to DSH hospitals during the COVID-19

pandemic. As previously stated, during a meeting of the COVID-19 Task Force on March 31,

2020, defendants agreed to share with the Special Master and plaintiffs’ counsel a clinical tool

that the two agencies would use to make decisions regarding admissions to DSH hospitals on a

case-by-case basis during the COVID-19 pandemic.




                                                  8
     Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 9 of 69


       On April 1, 2020, defendants’ counsel provided the Special Master and plaintiffs’

counsel, via email, a written statement from DSH’s medical director, Dr. Katherine Warburton,

stating that it was her medical opinion “that the very real risk of widespread morbidity and

mortality in our psychiatric population far outweighs risks of sheltering and caring for

psychiatric acuity in place, except in extraordinary circumstances.” (See, Exhibit 6) In addition,

Dr. Warburton stated that it was also her medical opinion “that all movement within vulnerable

institutions should be severely limited, including discharges” as a means of flattening the curve

and slowing the spread of COVID-19 in their facilities.

       Regarding future action, Dr. Warburton stated that once the extent of the of COVID-19 in

both agencies’ institutions was understood, she was prepared to work with Dr. Joseph Bick,

Director, Division of Health Care Services, CDCR, and, Dr. Michael Golding, Statewide Chief

of Psychiatry, CDCR to “open up a mutual process that includes pre/post transfer quarantine in

order to eventually safely transfer patients.”

       Defendants’ counsel also provided attached to the April 1, 2020 email the “CDCR-DSH

COVID Clinical Transfer Tool” which had been discussed by Drs. Warburton and Bick,

indicating it may evolve with the pandemic situation. (See, Exhibit 7) The tool inquired about a

patient’s current symptomology and any fever during the prior seven days, whether the patient

had access to adequate mental health services in the current location, whether the patient was

transferring from an institution where staff or patients had tested positive, and in the case

whether the patient had potentially been exposed to the individual testing positive, how long

since exposure may have occurred, and when CDCR was notified regarding the individual who

tested positive. There were also additional inquiries regarding whether the patient had been in

quarantine or isolation or had any underlying medical conditions which needed to be listed.




                                                  9
    Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 10 of 69


       With April 16, 2020 fast approaching (14 days from the date this report) when the

suspension will end, “unless extended by the Director of the Department,” what is sorely missing

and requires urgent attention by DSH and CDCR is their failure or refusal to offer a plan to the

Special Master and plaintiffs’ counsel that will safely permit admissions after administration of

appropriate COVID-19 testing/screening and/or quarantine (if clinically indicated) to the already

identified patients who are eligible for admission to the hospitals today.

       Census and Pending Placements in Acute and Intermediate Care

       The discussion below shows while none of the acute or intermediate inpatient programs

have yet reached full capacity, all are near capacity and within reach of running out of beds.

While CDCR reported on March 30, 2020 that only three acute referrals and three intermediate

referrals were out of compliance, experience shows that the numbers of available beds can

reduce dramatically and the number of patients out of compliance can rapidly increase within a

short period.

       Today, CDCR’s male low custody intermediate inpatient programs, where patients

eligible for placement in DSH are most likely to be housed, currently have more patients pending

bed availability/endorsements than there are available beds in those CDCR programs. It is

unclear that the normal rate of discharge will prevent CDCR from running out of beds within a

short time frame if DSH remains closed to admissions after April 16, 2020.

       At the request of the Coleman COVID-19 Task Force, on March 31, 2020, defendants

provided their “Psychiatric Inpatient Programs Census and Pending List Report” dated March

30, 2020. (See, Exhibit 8) The report covered CDCR’s PIPs at California Medical Facility

(CMF-PIP), California Health Care Facility (CHCF-PIP), Salinas Valley State Prison (SVSP-




                                                 10
        Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 11 of 69


PIP), and DSH’s Atascadero State Hospital (DSH-Atascadero), and Coalinga State Hospital

(DSH- Coalinga).

                          Census and Pending Available Beds Chart as of March 30, 2020

                        Available      Occupied       % Filled     Unoccupied          Pending        Endorsed and
                         Beds                                        Beds            Availability/      Pending
                                                                                     Endorsement        Transfer
    DSH –                   256           236           92%              20               0                0
    Atascadero
    DSH –                   50             48           96%              2                  0              0
    Coalinga
    PIP (non-               442           409          92.5%             33                39              3
    condemned
    male acute)
    PIP (non-               720           686          95.2%             34                80             15
    condemned
    male
    intermediate
    high custody)
    PIP (non-               84             75           89%              9                 13              3
    condemned
    male
    intermediate
    low custody)
    SQ – PIP                30             26           87%              4                  0              0
    CIW – PIP               43             38           88%              5                  0              1


           As shown in the table above, the report indicated that of the 256 designated Coleman

beds at DSH-Atascadero, 236 or 92 percent were occupied by members of the Coleman class.

None of the 20 unoccupied beds were redlined.5 No patient was pending bed

availability/endorsement, one patient was endorsed and pending inpatient program acceptance,

and none was pending transfer to DSH-Atascadero.

           Regarding DSH-Coalinga, 48 beds, or 96 percent of the 50 available beds, were occupied

by Coleman patients. Neither of the two unoccupied beds were redlined. No Coleman patient




5
    Redlined beds are not available for occupancy for reasons determined by the inpatient facility.


                                                           11
    Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 12 of 69


was pending bed availability/endorsement, inpatient program acceptance, or transfer to a DSH-

Coalinga bed.

       According to the report, of the 442 non-condemned male acute beds available in the PIPs,

409 beds or 92.5 percent were filled. There were 33 empty beds; no bed was redlined. There

were 39 patients referred to acute PIP beds and were pending bed availability/endorsement, three

patients were endorsed and pending inpatient program acceptance, and five patients were

accepted and were pending transfers to acute beds.

       Regarding non-condemned male intermediate high custody beds, there were 720

available beds of which 686 beds or 95.2 percent were filled. None of the 34 empty beds was

redlined. There were 80 patients referred to high custody PIP beds and were pending bed

availability/endorsement, 15 patients were endorsed and pending inpatient program acceptance,

and 11 patients were accepted and were pending transfers to intermediate high custody beds.

       There were 84 available beds in the non-condemned male intermediate low custody PIP

programs, of which 75 beds or 89 percent were filled. There were nine empty beds; none were

redlined. There were thirteen patients referred to low custody PIP beds and pending bed

availability/endorsement, three patients were endorsed and pending inpatient program

acceptance, and one patient was accepted and was pending transfer to an intermediate low

custody bed.

       The PIP program for condemned patients at San Quentin State Prison had a bed capacity

of 30 beds, of which 26 beds or 87 percent were filled. None of the four empty beds was

redlined. No condemned patient was pending bed availability/endorsement, inpatient program

acceptance, or transfer to a San Quentin PIP bed.




                                               12
     Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 13 of 69


       Regarding the female acute and intermediate care beds at the California Institution for

Women (CIW-PIP), there were 43 beds available, of which 38 beds or 88 percent were filled.

None of the five empty beds was redlined. No female patient was pending bed

availability/endorsement, one patient was endorsed and pending inpatient program acceptance,

and none was pending transfer to a PIP bed.

       These numbers show that with bed capacities at both the acute and intermediate levels

very near full capacity, especially in the male inpatient programs, keeping 22 DSH beds empty, a

number that will likely increase as patients are paroled, is not sustainable even in the short term

when patients could be tested/screened for COVID-19 and quarantined, if needed, as a condition

for transfer. In addition, more DSH beds would be available if DSH allowed patients to be

discharged back to CDCR when clinically appropriate (i.e., no longer in need of inpatient

psychiatric care). The COVID-19 testing/screening for such patients should be similar to the

process that will be required for patients who would be newly admitted to DSH from CDCR.

       Least Restrictive Housing

       The least restrictive housing (LRH) offers a therapeutic milieu for treating patients who

are clinically and custodially suitable for receiving treatment in an environment that is less

punitive and more therapeutic, a model that is endorsed by both DSH and CDCR as appropriate

for providing mental health treatment. DSH’s three hospitals that treat Coleman class members

are designed and function consistent with this model.

       The Special Master observed in his 2018 Inpatient Care Report that “attention to patients’

LRH before and after admission to inpatient care is necessary to providing appropriate care in

the least restrictive setting, unless the placement is contraindicated for clinical and/or custodial

reasons,” pointing out that CDCR and DSH’s policies required that patients that needed inpatient




                                                  13
     Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 14 of 69


treatment should be “placed in the least restrictive setting based on their LRH designation.” ECF

No. 5894 at 21.

        In order for movement to the LRH to work effectively as an appropriate treatment milieu,

there must be continuous movement of patients to their least restrictive housing including into

beds at DSH-Atascadero and DSH-Coalinga, unless “specific defined clinical issues prevent

them from being safely treated within their LRH designations.” Id.

        On March 30, 2020, defendants provided a report via email to the Coleman COVID-19

Task Force showing that of 110 patients in the PIPs with an “unlocked dorm” LRH, 39 patients

or 35 percent were clinically referred to that LRH and thus were presently eligible for placement

at DSH-Atascadero or DSH-Coalinga, which combined had 22 available empty beds on March

30, 2020. (See, Exhibit 9)

                    Patients Clinically Referred to LRH, as of March 30, 2020
                     Patients          Clinically referred   Percentage          Available Beds
                                       and presently
                                       eligible for
                                       placement at DSH-
                                       Atascadero or
                                       DSH-Coalinga

 Patients in PIPs    110               39                    35%                 22




                                               14
       Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 15 of 69



                Patients Clinically Referred to LRH, as of March 30, 2020
 120                         110

 100

  80

  60
                                                  39
  40
                                                                                            22
  20
                                                                          35%
   0
                                                       Patients in PIPs

                Patients
                Clinically referred and presently eligible for placement at DSH-Atascadero or DSH-Coalinga
                Percentage
                Available Beds


         As previously reported, DSH had suspended admissions to their hospitals for Coleman

class members, shutting off unlocked dorms to all eligible patients which could be extended after

the first 30 days, even though the patients could be safely admitted into the DSH hospitals by

being tested/screened for COVID-19 infection prior to physical admission.

         The March 30, 2020 Psychiatric Inpatient Programs Census and Pending List Report

indicated that large numbers of patients across the various psychiatric inpatient programs were

outside their LRH designations. Regarding CMF-PIP, of the 87 high custody single-celled

patients in the program, 52 patients or 60 percent were outside their LRH. Of the 60 high

custody patients in multi-person cells at CMF-PIP, 26 patients or 43 percent were outside their

LRH. Regarding the “locked dorms” CMF-PIP, 23 patients or 31 percent of 76 patients were

outside their LRH.

         At CHCF-PIP, 171 patients or 57 percent of the 302 high custody single-celled patients

were outside their LRH. Of 198 single celled high custody patients at SVSP-PIP, 81 patients or




                                                           15
       Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 16 of 69


41 percent were outside their LRH. There were 39 patients in multi-person cells at SVSP-PIP, of

which 15 patients or 38 percent were outside their LRH.

                       Least Restrictive Housing (LRH), as of March 30, 2020

                              Patients                     Outside their LRH              Percentage

 CMF – PIP high               87                           52                             60%
 custody single-celled

 CMF – PIP high               60                           26                             43%
 custody multi-person
 cell

 CMF – PIP locked             76                           23                             31
 dorms
 CHCF – PIP                   302                          171                            57%

 SVSP – PIP                   198                          81                             41%




                         Least Restrictive Housing (LRH), as of March 30, 2020
 350

                                                                                302
 300


 250

                                                                                                       198
 200
                                                                                        171

 150


 100        87                                                                                               81
                                                          76
                                    60
                 52
  50
                                         26                     23
                      60%                     43%                    31%                      57%                 41%
   0
        CMF – PIP high custody CMF – PIP high custody CMF – PIP locked dorms      CHCF – PIP            SVSP – PIP
            single-celled        multi-person cell

                                          Patients    Outside their LRH    Percentage




                                                         16
    Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 17 of 69


Appropriate treatment at their LRH was elusive for many Coleman patients before the onset of

the COVID-19 pandemic, which has been further exacerbated by DSH’s decision to close

admissions to its hospitals, apparently without a joint plan with CDCR of how to effectively

determine which eligible patients could be safely admitted to a hospital without exposing other

patients and staff to COVID-19, using available screening methods presently in place for staff

entering the hospitals and/or approved testing methods available to CDCR and DSH. Again, as

stated above, the least restrictive housing (LRH) offers a therapeutic milieu for treating patients

who are clinically and custodially suitable for receiving treatment in an environment that is less

punitive and more therapeutic, a model that is endorsed by both DSH and CDCR as appropriate

for providing mental health treatment and needs to remain in the continuum of care available to

the Coleman class.

       Inadequate Care at CHCF-PIP, CMF-PIP, and SVSP-PIP

       Providing adequate treatment to Coleman class members housed in the PIPs has long

posed serious challenges, first to DSH and then to CDCR after Lift and Shift and have been

reported in both the 2016 and 2018 Inpatient Reports of the Special Master, and were found to

continue to exist in the preliminary findings that have been reported by his experts and monitors

to the Special Master following their most recent site visits.

       In the period preceding the onset of the COVID-19 pandemic, staffing vacancies and the

lack of appropriate treatment at CHCF-PIP, CMF-PIP, and SVSP-PIP were known to CDCR, the

Special Master and plaintiffs’ counsel to have seriously limited what mental health care was

available to patients in these programs. These conditions, which can best be described as

institutional program failures, led to the formation of workgroups for CHCF-PIP and CMF-PIP,

which included members of the Special Master’s team, and is discussed in detail below.



                                                 17
    Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 18 of 69


       The Special Master’s experts and monitors have completed site visits to all of CDCR’s

PIPs and have submitted their reports to the Special Master for his review. Issues facing the PIPs

regarding care provided to patients for purposes of this report are focused on CHCF-PIP, CMF-

PIP, and SVSP-PIP. The Special Master’s experts and monitors toured CHCF-PIP during

September 17, 2019 to September 19, 2019 and again during March 10, 2020 to March 12, 2020;

CMF-PIP during December 3, 2019 to December 6, 2019; and SVSP-PIP during December 3,

2019 to December 6, 2019.

       Across these three PIPs, the Special Master’s experts and monitors have reported that

these PIPs were struggling to provide adequate care to acute and intermediate patients. There

were significant functional vacancies in psychiatry, psychology, and social work; clinical

structured therapeutic activities offered were minimal; the out-of-cell time offered maximum

custody patients did not meet requirements; and there was not regular access to individual

treatment available to patients. Required attendance at IDTTs was not consistently achieved,

LRH was not consistently addressed in IDTTs, and treatment planning for patients was

problematic across the PIPs.

       Following the first site visit to CHCF-PIP during September 17, 2019 to September 19,

2019, it appears that CDCR and CCHCS established a joint CHCF-PIP Workgroup to address

problems related to providing adequate care in the PIP. The Special Master became aware of the

existence of the CHCF-PIP Workgroup several months after it commenced this work,

documentation of which was subsequently provided to him indicated was as early as November

2019. At the direction of the Special Master, as part of the coordination process, his mental

health headquarters monitoring team joined the CHCF-PIP Workgroup and attended its meetings




                                                18
     Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 19 of 69


beginning on February 27, 2020. The CHCF-PIP Workgroup identified, among other things, and

had begun developing, remedial action plans regarding:

            •     implementing effective treatment for maximum-security custody patients;
            •     instituting effective morning huddles;
            •     improving treatment and discharge planning;
            •     developing and instituting a model intermediate program in one program unit that
                  could be extended throughout the PIP;
            •     assessing current clinical staffing;
            •     modifying clinical staff work hours to improve IDTT attendance;
            •     assessing available physical plant and equipment;
            •     increasing custody resources and supervision in the maximum-security custody
                  housing units; and expanding work assignments for PIP patients.

       In addition, as part of the coordination process, the Special Master’s mental health

headquarters monitoring team participated in the joint CDCR/CCHCS CMF-PIP Workgroup

from its inception, attending its site visit at the CMF-PIP during February 18 to February 20,

2020, and attending subsequent meetings. The CMF-PIP Workgroup developed an emergency

action plan with identified resources to augment the total hours of group activities offered to

patients at CMF-PIP from four to six hours of recreational groups only, with more treatment

groups comprising eight additional hours of clinical structured therapeutic activities in acute

units and seven to eight hours of clinical structured therapeutic activities in intermediate units.

In the high custody 64-bed unit, an additional ten hours of clinical structured therapeutic

activities would be offered. The emergency action plan also included a plan for custody staff to

offer two hours of yard time per day to each unit in the CMF-PIP.

       Plaintiffs’ counsel was kept informed about the activities of the workgroups through

regular briefings by the Special Master and his team. With the onset of the COVID-19

pandemic, the activities of both the CHCF-PIP Workgroup and CMF-PIP Workgroup have been

placed on hold.




                                                 19
     Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 20 of 69


        On March 31, 2020, in response to the request of the Coleman COVID-19 Task Force,

defendants provided a point-in-time staffing and program information for CHCF-PIP, CMF-PIP,

and SVSP-PIP for March 30, 2020. (See, Exhibit 10) This information indicated that available

staffing and programming in these three PIPs have been severely compressed by the COVID-19

pandemic.

                              PIP Staffing as of March 30, 2020
 CHCF-PIP                                        Percentage of Allocated Positions Available

 Psychiatrists                                   48%

 Psychologists                                   48%

 Social Workers                                  54%
 Rehabilitation Therapists                       66%



 CMF-PIP                                         Percentage of Allocated Positions Available

 Psychiatrists                                   19%

 Psychologists                                   25%

 Social Workers                                  29%

 Rehabilitation Therapists                       22%



 SVSP-PIP                                        Percentage of Allocated Positions Available

 Psychiatrists                                   60%

 Psychologists                                   70%

 Social Workers                                  50%

 Rehabilitation Therapists                       66%


        On April 1, 2020, defendants provided updated information regarding staffing and

programing at the three PIPs as point-in-time information that they anticipated will change from

day-to-day depending on numerous factors. (See, Exhibit 11) The updated information showed




                                               20
     Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 21 of 69


the number of positions allocated to each of the three PIPs, the total number of positions filled,

and the number of staff who called out on April 1, 2020. Defendants indicated that the staffing

information was intended to show the impact of COVID-19 on staffing and programming at

those PIPs. Defendants explained that the staffing “numbers are independent of one another and

will not reflect the fill rate as reported to the Court.”

        Defendants also provided a summary of the mental health services provided at each of the

three PIPs on April 1, 2020.

                CHCF-PIP

        According to the report, on March 30, 2020, 48 percent of the allocated positions for

psychiatrists and psychologists were available to the CHCF-PIP to provide treatment to patients.

Regarding social workers and recreational therapists, 54 percent of allocated staff for social

workers and 66 percent for rehabilitation therapists were available to provide treatment.

        Defendants indicated that they did not have updated information on the nature of

programs that were being provided to patients in the CHCF-PIP.

        In the April 1, 2020 update, defendants reported that of 33 allocated psychiatry positions,

20 positions or 61 percent were filled. One psychiatrist scheduled to work on April 1, 2020

called out. Regarding psychology, defendants reported that of the 29 allocated positions 20 or 69

percent were filled. Five psychologists scheduled to work on April 1, 2020 called out. The

information provided for social workers indicated that 22 or 67 percent of the 33 allocated

positions were filled, and four social workers called out on April 1, 2020. A total of 29 or 91

percent of the 32 allocated rehabilitation therapist positions were filled. Six rehabilitation

therapists called out on April 1, 2020.




                                                   21
      Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 22 of 69


                                  CHCF-PIP                                    Allocated Actual Percentage Called
                                                                              Staffing Number    Filled    Out
                                                                              Positions Filled
 Psychiatrists                                                                      33         20             61%            1

 Psychologists                                                                      29         20             69%            5

 Social Workers                                                                     33         22             67%            4

 Rehabilitation Therapists                                                          32         29             91%            6




                                                           CHCF - PIP
 35      33                                                            33
                                                                                                        32
                                         29                                                                  29
 30

 25
                                                                               22
                 20                             20
 20

 15

 10
                                                                                                                        6
                                                              5
                                                                                          4
  5
                      61%     1                      69%                            67%                           91%
  0
              Psychiatrists                   Psychologists                 Social Workers           Rehabilitation Therapists

                 Allocated Staffing Positions        Actual Number Filled        Percentage Filled       Called Out




        Defendants reported that one unit at CHCF-PIP had been placed on Droplet Precaution

Quarantine; the remaining 16 units have been directed to offer full-service programming while

maintaining social distancing. No information was provided regarding actual programming

offered in the 16 units not quarantined at CHCF-PIP on April 1, 2020.

        Regarding treatment in the quarantined unit, defendants reported that three patients were

in isolation on that unit. These patients were permitted cell-front contacts and have full access to




                                                                  22
    Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 23 of 69


safety/emergency programming and showers. They were offered showers after all other patients

had completed their showers.

       The remaining patients in the unit were allowed to program normally but in smaller group

sizes of about five patients to permit appropriate social distancing.

               CMF-PIP

       On March 30, 2020, 19 percent of the allocated positions of psychiatrists, 25 percent of

psychologists, 29 percent of social workers and 22 percent of rehabilitation therapists were

available to provide treatment in the CMF-PIP. According to defendants, there were four

clinicians designated to conduct rounds on all patients each day. In addition, the program had

prioritized out-of-cell individual contacts and emergent and urgent patients were seen daily.

Moreover, defendants reported that in-cell activities and some modified dayroom activities were

also provided. The report indicated that admissions to or discharges from the CMF-PIP were

occurring.

       In the CMF-PIP, defendants reported that of 32 allocated psychiatry positions, 16.5

positions or 52 percent were filled. Five psychiatrists scheduled to work on April 1, 2020 called

out. In psychology, defendants reported that of the 27.5 allocated positions 17 or 62 percent

were filled. Ten psychologists scheduled to work on April 1, 2020 called out. The information

provided for social workers indicated that 21.75 or 79 percent of the 27.5 allocated positions

were filled, and seven social workers called out on April 1, 2020. A total of 25 or 93 percent of

the 27 allocated rehabilitation therapist positions were filled. Twelve rehabilitation therapists

called out on April 1, 2020.

 CMF-PIP                                                   Allocated Actual Percentage Called
                                                           Staffing Number    Filled    Out
                                                           Positions Filled




                                                 23
      Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 24 of 69


 Psychiatrists                                                                    32               16.5          52%           5

 Psychologists                                                                   27.5              17            62%          10

 Social Workers                                                                  27.5          21.75             79%           7

 Rehabilitation Therapists                                                        27               25            93%          12




                                                             CMF - PIP
 35
          32

 30                                      27.5                           27.5                                27
                                                                                                                  25
 25
                                                                               21.75
 20
                 16.5                             17

 15
                                                                                                                             12
                                                             10
 10
                                                                                               7
                               5
  5
                        52%                            62%                             79%                             93%
  0
               Psychiatrists                 Psychologists                    Social Workers              Rehabilitation Therapists

                   Allocated Staffing Positions        Actual Number Filled        Percentage Filled         Called Out


        Defendants reported that a supervisor conducted rounds in all units at CMF-PIP daily and

made the clinical assignments. Initial and discharge IDTTs were reported to be occurring

regularly, while routine IDTTs were being conducted as staff were able to do so. In addition,

rehabilitation therapists conducted daily rounds and provided in-cell interior activities to patients.

Patients were also offered approximately three hours of unstructured out-of-cell therapeutic

activities daily.

                   SVSP-PIP

        Regarding the SVSP-PIP, defendants reported that of the allocated positions, 60 percent

of psychiatrists, 70 percent of psychologists, 50 percent of social workers, and 66 percent of

rehabilitation therapists were available to provide treatment on March 30, 2020.



                                                                  24
     Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 25 of 69


        Defendants reported that individual contacts, structured therapeutic activities, and IDTTs

occurred on March 30, 2020 with appropriate social distancing observed. In addition, limited

yard and dayroom were offered to patients to allow for social distancing. All community dining

activities have been halted.

        Defendants reported that regarding SVSP-PIP, of ten allocated psychiatry positions, six

positions or 60 percent were filled. No psychiatrist scheduled to work on April 1, 2020 called

out. For psychology, defendants reported that of the ten allocated positions nine or 90 percent

were filled. Three psychologists scheduled to work on April 1, 2020 called out. The information

provided for social workers indicated that seven or 70 percent of the ten allocated positions were

filled, and two social workers called out on April 1, 2020. A total of seven or 70 percent of the

ten allocated rehabilitation therapist positions were filled. Two rehabilitation therapists called

out on April 1, 2020.

 SVSP-PIP                                               Allocated    Actual     Percentage   Called
                                                        Staffing     Number       Filled      Out
                                                        Positions     Filled

 Psychiatrists                                              10          6          60%          0

 Psychologists                                              10          9          90%          3
 Social Workers                                             10          7          70%          2

 Rehabilitation Therapists                                  10          7          70%          2




                                                 25
      Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 26 of 69



                                                          SVSP - PIP
 12

         10                             10                            10                                 10
 10
                                                9

  8
                                                                              7                                7
                 6
  6


  4
                                                             3
                                                                                            2                             2
  2
                     60%                            90%                             70%                            70%
                              0
  0
              Psychiatrists                  Psychologists                 Social Workers             Rehabilitation Therapists

                 Allocated Staffing Positions       Actual Number Filled          Percentage Filled      Called Out


        Defendants further reported that several SVSP-PIP staff that called out this week had

subsequently informed supervisors that they had resolved the issues that required them to call out

and expected to return to work next week.

        It was reported that the clinical contacts in IDTTs scheduled for April 1, 2020 occurred as

scheduled. The estimated number of hours of clinical out-of-cell activities offered to patients on

April 1, 2020 was 1.4 hours. Group sizes were reduced to permit adequate social distancing;

some groups scheduled for April 1, 2020 were canceled due to staffing shortages. On April 1,

2020, defendants reported that CMF-PIP offered 1.5 hours of yard, and one hour of dayroom to

each patient excluding those designated as maximum-security. SVSP-PIP indicated that they

had no additional capacity to increase the number of groups being offered as an offset to the

smaller number of patients permitted in each group.

        The staffing and programming information presented by defendants and discussed above

show that mental health care in these inpatient programs have been further compressed by the

COVID-19 pandemic and the treatment available for Coleman class members has further



                                                                 26
     Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 27 of 69


declined, and requires CDCR to take proactive actions to ameliorate a constantly evolving and

probably worsening situation with input from the Special Master’s experts and monitors and

plaintiffs’ counsel.

        Appropriate and timely referrals and transfers to higher levels of care, including acute

and intermediate levels of care, and providing adequate treatment at those levels of care are

important tools of suicide prevention.

        Approximately 71 percent of the 38 inmate suicides during 2019, an unprecedented

number that was the highest since 2006, were participants in the MHSDS. Inmates who are

participants in the MHSDS are particularly vulnerable to the COVID-19 pandemic due to both

co-existing medical illness and impaired behaviors.

        In his forthcoming report, the Special Master's suicide prevention expert will report that

11 of 38 or almost 30 percent of inmate suicides during 2019 involved inmates dying within nine

days of expressing suicidal ideation and/or self-harm behavior and the resulting clinical

assessments did not recommend and/or rescinded orders for a higher level of care. These 11

cases were later found by CDCR to have received inadequate assessments and/or treatment that

was contributory to the inmate’s subsequent suicide. Eight (8) of the 11 suicides took place

between 0 and 3 days of the mental health referral.

        As discussed in this report, CDCR’s PIPs are not providing adequate mental health care

to patients, and the care that is being provided has been further constricted by the COVID-19

pandemic.

        During 2019, CDCR reported that 9 of 38 or 24 percent of the inmate suicides occurred

within 90 days of discharge from either a MHCB or PIP, with six of the deaths occurring within

five days of discharge. These cases raise the possibility that some discharges from higher levels




                                                 27
        Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 28 of 69


of care were premature. Five of these suicides occurred following discharge from the PIPs, with

timeframe from discharge to suicide in a CDCR facility of 8, 22, 23, 26, and 84 days. There is

also a need for a level of practical cooperation and coordination between CDCR and DSH that is

presently lacking as is discussed below. It is clear that with staffing shortages appropriate care

cannot be provided in the PIPs.

           LACK OF A COORDINATED EFFORT BETWEEN CDCR AND DSH

           The COVID-19 Task Force efforts have highlighted the lack of coordinated planning

between the two entities responsible for the treatment, well-being, and safety of Coleman class

members. Historically, the relationship between CDCR and DSH has always been complicated

and has been documented for over 14 years. The assumption of responsibility for the delivery of

acute and intermediate levels of care by CDCR, due to the strained relationship between the two

agencies, was also contemplated long before the completion of “lift and shift” in 2017.

           This labored relationship was documented by the Special Master in 2007 when he

reported that “[t]he proposed divorce of CDCR and DMH6 is a concept that possesses possible

advantages and grave danger. The association of the two agencies has long been a difficult one.”

ECF No. 2133 at 15. A little more than seven months later, the Special Master again referenced

the desire of CDCR to distance itself from DSH and stated that “[t]he report expressed deep

concern over the proposed separation between CDCR and DMH. While the relationship between

DMH and CDCR has long been troubled, CDCR has absolutely no track record of providing

inpatient mental health treatment to severely mentally ill inmates.” ECF No. 2432 at 5.

           Over 14 years later, this same concept of CDCR assuming the responsibility for acute and

intermediate care was again reported on by the Special Master.


6
    The Department of State Hospitals was formerly known as the Department of Mental Health.



                                                        28
    Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 29 of 69


               This prospective shift was conceived to improve patient access
               by streamlining the existing process of referral, acceptance,
               transfer, and admission of seriously mentally ill CDCR inmates
               to inpatient care at DSH programs. ECF No. 5448 at 11.

       Lift and shift was officially implemented in July 2017 with DSH only maintaining 336

total inpatient beds for CDCR inmates at Atascadero State Hospital, Coalinga State Hospital and

Patton State Hospital after the divorce was finally complete – albeit not entirely.

       Access to inpatient beds in DSH has also been plagued by barriers and delays. The court

has expressed its frustration repeatedly and took the drastic step of joining the director of DMH

as a defendant in the case to more effectively put the department under the supervision of the

court. ECF No. 1855 at 2. In another order dated March 31, 2009, the court expressed its

displeasure with the lack of access to DSH beds,

               However, DMH officials took an intractable position with respect
               to the use of Atascadero State Hospital (ASH) and Coalinga State
               Hospital (CSH) for any part of necessary solutions. . . . The Court
               is encouraged by the initial report from the special master in all
               aspects with the exception of DMH’s position on the use of ASH
               and CSH. Such intransigence is not new to this litigation, but it
               must change. ECF No. 3556 at 2-3.

       The Special Master continued to report on the delays in access to DSH beds as recently as

2016 when he reported,

               This prospective shift was conceived to improve patient access by
               streamlining the existing process of referral, acceptance, transfer,
               and admission of seriously mentally ill CDCR inmates to inpatient
               care at DSH programs. Referred to informally by CDCR officials
               as a “lift and shift,” the new approach was envisioned as a permanent
               solution to the longstanding cycle of backed-up admissions of Coleman
               class members into inpatient beds at DSH programs and the resulting
               surges of long waitlists for patients who are so seriously mentally ill
               as to require inpatient care. This concerning and recurring pattern needs
               to be brought to an end. ECF No. 5448 at 14-15.




                                                 29
    Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 30 of 69


       Tailoring the delivery of court-ordered inpatient treatment to Coleman class members

during this pandemic requires enhanced coordination as to how to best allocate scarce hospital

beds across the system. When making decisions about the Coleman hospital beds operated by

DSH, consideration should be given to the affect any continued closure has on CDCR’s ability to

provide inpatient treatment in the already struggling PIPs.

       Denying Coleman class members access to DSH beds does not eliminate the problem, it

only leaves the already struggling PIPs to deal with the fallout.

       Sometimes a crisis can serve to breakdown even longstanding divisions between agencies

as they work together to combat a threat to the public good and the inmate-patients they are

jointly tasked with serving. Or, the already existing fissures can fully crack under the pressure of

the crisis. DSH’s shifting position about under what circumstances it would consider opening its

beds to the Coleman class, lends hope that DSH and CDCR will together rise to occasion to

overcome these historical divisions in a time of crisis.

       The Special Master and all parties recognize that CDCR and DSH are operating in an

emergency situation and there is no prefabricated plan to account for all possible situations that

will arise during this crisis. However, when one party comes to the conversation with a

predetermined answer, and that answer is a definitive no, it has a chilling effect on the other

parties who are attempting to think outside of the box together in an effort to provide treatment

to the most vulnerable population. As previously stated, DSH has since acknowledged that a

plan was being formulated that would allow the admission of Coleman class members to DSH

facilities during this crisis and had provided the parties with the CDCR/DSH COVID Clinical

Transfer Tool formulated through the collaborative efforts of CDCR and DSH.




                                                 30
    Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 31 of 69




COVID-19 TASK FORCE SUCCESSES

       The public health crisis brought about by the COVID-19 pandemic, has created turmoil in

correctional systems around the country and CDCR is no exception. Inmates and staff alike are

in close proximity at a time when physical distancing is a primary tool recommended to limit

contagion. The treatment provided to people with mental illness relies heavily on confidential

contact, group therapy, and transfer of people to higher levels of care when indicated. How best

to maintain adequate treatment, adapted to the current crisis, is a complex undertaking. Despite

these pressures, the participants in the COVID-19 Task Force worked collaboratively and

achieved many successes. The following is a list of some of those successes; it also includes

actions taken during the COVID-19 Task Force’s tenure which were discussed and/or shared

with the group. Defendants have:

       •   Suspended intake of all incarcerated persons into state facilities for 30 days, which
           could be extended an additional 60 days.

       •   Directed the release of inmates within 60 days of parole so long as they were not
           convicted of a violent felony or domestic violence.

       •   Directed the transfer of asymptomatic inmates who were housed in the following
           dorms into prisons who had unoccupied buildings or space: (1) Chuckawalla Valley
           State Prison would move 100 to 150 inmates housed in dorms to Ironwood State
           Prison; (2) Substance Abuse Treatment Facility and California Rehabilitation Center
           would each relocate 192 inmates to California State Prison, Corcoran.

       •   Suspended transfers of out-of-state parolees and inmates into California under
           interstate compact agreements until the end of April 2020.

       •   Created and released the COVID-19 tracker.

       •   Activated the Department Operations Center to act as central command.

       •   Refined CDCR’s COVID-19 Emergency Plan to address the provision of mental
           health services as mental health and custody staffing levels and the need for isolation
           and quarantine of inmates change.


                                                31
    Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 32 of 69



       •   Developed means to enhance social connection of inmates in the MHSDS with their
           families and community support systems.

       •   Developed additional methods of combating social isolation and decompensation of
           the inmates in the MHSDS, with particular focus on those in locked units.


As a group, the task force analyzed census and waitlist data for PIPs and DSH.

       The problem of how to maintain inmates’ access to the full complement of inpatient

psychiatric treatment when needed is one area where further works remains.

CONCLUSION

       CDCR and DSH, their leadership, their staff, and the Coleman patients they serve, are

facing a public health crisis caused by the COVID-19 pandemic. The scope of the problem

within CDCR and DSH is not yet fully known. Staff are putting themselves in harm’s way on a

daily basis to provide treatment for their patients, and leadership is working diligently to manage

an evolving challenge.

       Some of the primary building-blocks of an adequate mental health care delivery system,

especially in the PIPs, were severely strained prior to the unexpected onslaught of the crisis. This

put leadership at a disadvantage as they seek to address the far-ranging impact of COVID-19 on

the mental health service delivery system. Defendants’ long-standing, pervasive struggles to

provide adequate inpatient care in the PIPs were highlighted in the Special Master’s 2016 and

2018 reports on inpatient treatment.

       Recent monitoring tours showed continued problems, and in some instances, a

deteriorated situation in the PIPs. Already inadequate staffing levels and insufficient access to

structured out-of-cell activities have only worsened since onset of the COVID-19 pandemic. Of

further concern is that, during 2019, CDCR reported that almost one quarter of inmate suicides

occurred within 90 days of discharge from a MCHB or PIP. The future will likely bring


                                                 32
    Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 33 of 69


increased isolation and quarantine of inmates, and fewer available staff in the PIPs. This will

further raise the importance of access to DSH beds for inpatient care.

       As the Special Master has previously reported, access to DSH beds is central to providing

appropriate inpatient intermediate care to Coleman patients who are eligible for placement in

unlocked dorms as their LRH. During the course of this case, DSH has not fully coordinated with

CDCR to achieve this goal. While it is not disputed that the COVID-19 pandemic is an emergent

circumstance outside the control of the two agencies, it is unclear that the decision to close

admissions to DSH-Atascadero and DSH-Coalinga was collaboratively made. Whatever the

appropriateness of any given decision may be, it is imperative that the two agencies make joint

decisions to maximize the efficient use of inpatient beds across the system for the Coleman class.

       Neither staff working in the field, nor any individual prison or agency can meet the

challenge alone, and neither can Coleman class members who need hospital-level care. It is

imperative that the two agencies develop a joint plan to safely admit Coleman class members to

the DSH hospitals after the initial 30 days of the suspension of admissions ends on April 16,

2020. That a plan will change in reaction to changed circumstances does not obviate the need to

develop one. A changing situation makes a structure from which to work all the more important.

Such a structure, for example, might have allowed for DSH and CDCR to act more proactively to

screen and transfer patients to ASH before the full impact of the COVID-19 crisis hit.

       The Special Master shall continue to address the spectrum of issues regarding access to

and the provision of adequate treatment to Coleman patients at the acute and intermediate levels

of care in the COVID-19 Task Force during its tenure, or through the All-Parties Workgroup

process, or as directed by the court. Some of the impediments facing defendants regarding acute

and intermediate care for Coleman class members are longstanding and others have evolved or




                                                 33
     Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 34 of 69


worsened as a result of the COVID-19 pandemic but must be sustainably remediated for

defendants to provide appropriate to Coleman patients at those levels of care.

       Defendants are making difficult decisions on an ongoing basis. They must balance one

potential harm against another, without knowing how this pandemic will develop. This only

serves to heighten the need for inter-agency coordination so that resources can be brought to bear

effectively.




                                                     Respectfully submitted,

                                                              /s/


                                                     Matthew A. Lopes, Jr.
                                                     Special Master




                                                34
Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 35 of 69




                   Exhibit 1
Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 36 of 69
Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 37 of 69




                   Exhibit 2
    Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 38 of 69


From: Ciccotti, Christine@DSH-S <Christine.Ciccotti@dsh.ca.gov>
Sent: Tuesday, March 17, 2020 12:06 PM
To: Walsh Kerry F. <kwalsh@pldolaw.com>; Michael W. Bien <MBien@rbgg.com>; Steven Fama
<sfama@prisonlaw.com>; Lisa Ells <LElls@rbgg.com>; Bentz, Melissa@CDCR
<Melissa.Bentz@cdcr.ca.gov>; Barretto, Jennifer@CDCR <Jennifer.Barretto@cdcr.ca.gov>; Fouch,
Adam@CDCR <Adam.Fouch@cdcr.ca.gov>; Lorey, Dawn@CDCR <Dawn.Lorey@cdcr.ca.gov>; Price,
Rodney@CDCR <Rodney.Price@cdcr.ca.gov>; Weber, Nicholas@CDCR <Nicholas.Weber@cdcr.ca.gov>;
Hessick, Jerome@CDCR <Jerome.Hessick@cdcr.ca.gov>; Hockerson, Dillon@CDCR
<Dillon.Hockerson@cdcr.ca.gov>; Elise.Thorn@doj.ca.gov; Tyler.Heath <Tyler.Heath@doj.ca.gov>; Kyle
Lewis <Kyle.Lewis@doj.ca.gov>; Adriano Hrvatin <Adriano.Hrvatin@doj.ca.gov>; Raddatz,
Antonina@DSH-S <Antonina.Raddatz@dsh.ca.gov>; Bick, Joseph@CDCR <Joseph.Bick@cdcr.ca.gov>;
Ponciano, Angela@CDCR <Angela.Ponciano@cdcr.ca.gov>; Ceballos, Laura@CDCR
<Laura.Ceballos@cdcr.ca.gov>; Lopes Matthew <mlopes@pldolaw.com>; Jones Mohamedu
<mjones@pldolaw.com>
Cc: Hendon, Catherine@DSH-S <catherine.hendon@dsh.ca.gov>; Raddatz, Antonina@DSH-S
<Antonina.Raddatz@dsh.ca.gov>; Kent, Kristopher@DSH-S <Kristopher.Kent@dsh.ca.gov>; Clendenin,
Stephanie@DSH-S <Stephanie.Clendenin@dsh.ca.gov>; Price, Stirling@DSH-S
<Stirling.Price@dsh.ca.gov>; Hendon, Catherine@DSH-S <catherine.hendon@dsh.ca.gov>
Subject: DSH Suspension of Coleman Patient Admissions

Good Morning,

Attached please find a directive issued by the DSH Director suspending admission of
Coleman patients to DSH facilities for 30 days, at which time the need will be
reassessed. Coleman patients currently in DSH’s custody also will not be discharged
until DSH rescinds the suspension of Coleman patient admissions, unless an
emergency discharge is required for patients who cannot be safely maintained in DSH’s
unlocked dorm setting, or for those with parole dates in the next 30 days.

Thank you,

Christine

Christine M. Ciccotti
Chief Counsel/Deputy Director
Legal Division
Department of State Hospitals
1600 9th Street
Sacramento, CA
Office: (916) 651-5676
Christine.Ciccotti@dsh.ca.gov
Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 39 of 69




                   Exhibit 3
    Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 40 of 69


From: Ciccotti, Christine@DSH-S <Christine.Ciccotti@dsh.ca.gov>
Sent: Tuesday, March 17, 2020 6:10 PM
To: Michael W. Bien <MBien@rbgg.com>; Walsh Kerry F. <kwalsh@pldolaw.com>; Steve Fama
<sfama@prisonlaw.com>; Lisa Ells <LElls@rbgg.com>; Bentz, Melissa@CDCR
<Melissa.Bentz@cdcr.ca.gov>; Barretto, Jennifer@CDCR <Jennifer.Barretto@cdcr.ca.gov>; Fouch,
Adam@CDCR <Adam.Fouch@cdcr.ca.gov>; Lorey, Dawn@CDCR <Dawn.Lorey@cdcr.ca.gov>; Price,
Rodney@CDCR <Rodney.Price@cdcr.ca.gov>; Weber, Nicholas@CDCR <Nicholas.Weber@cdcr.ca.gov>;
Hessick, Jerome@CDCR <Jerome.Hessick@cdcr.ca.gov>; Hockerson, Dillon@CDCR
<Dillon.Hockerson@cdcr.ca.gov>; Elise.Thorn@doj.ca.gov; Tyler.Heath <Tyler.Heath@doj.ca.gov>; Kyle
Lewis <Kyle.Lewis@doj.ca.gov>; Adriano Hrvatin <Adriano.Hrvatin@doj.ca.gov>; Raddatz,
Antonina@DSH-S <Antonina.Raddatz@dsh.ca.gov>; Bick, Joseph@CDCR <Joseph.Bick@cdcr.ca.gov>;
Ponciano, Angela@CDCR <Angela.Ponciano@cdcr.ca.gov>; Ceballos, Laura@CDCR
<Laura.Ceballos@cdcr.ca.gov>; Lopes Matthew <mlopes@pldolaw.com>; Jones Mohamedu
<mjones@pldolaw.com>; Coleman Team - RBG Only <ColemanTeam-RBGOnly@rbgg.com>; Kelso,
Clark@CDCR <Clark.Kelso@cdcr.ca.gov>; Toche, Diana@CDCR <Diana.Toche@cdcr.ca.gov>
Cc: Hendon, Catherine@DSH-S <catherine.hendon@dsh.ca.gov>; Raddatz, Antonina@DSH-S
<Antonina.Raddatz@dsh.ca.gov>; Kent, Kristopher@DSH-S <Kristopher.Kent@dsh.ca.gov>; Clendenin,
Stephanie@DSH-S <Stephanie.Clendenin@dsh.ca.gov>; Price, Stirling@DSH-S
<Stirling.Price@dsh.ca.gov>; Hendon, Catherine@DSH-S <catherine.hendon@dsh.ca.gov>
Subject: RE: DSH Suspension of Coleman Patient Admissions [IWOV-DMS.FID6429]

Good Afternoon Mike,

Your questions and our responses are below:

       1. What is the current census of 2684’s in DSH facilities? Please provide
          information for men and women and by facility as of March 16.
          As of March 16, 2020:
              DSH-Atascadero – 241 males
              Coalinga – 48 males
              Patton – 13 females
          Total Census: 302 patients of maximum census of 336

       2. What is the public health care rationale for suspending admissions and (most)
          discharges of 2684’s to DSH facilities?
          The President of the United States has declared a national emergency and on
          March 4, 2020, the Governor declared a state of emergency in California,
          both due to the public health threat of COVID-19. Further, the U.S. District
          Court for the Eastern District of California has also recognized the public
          health crisis with the issuance of General Order 611. There is a universal
          recognition of the need to take precautions to reduce the possibility of
          exposure to the virus and slow the spread of disease.

           The public health justification of suspending additional Coleman admissions
           to DSH is due to the particular vulnerability of DSH patients to COVID-19,
           including DSH's elderly population (many with underlying chronic medical
           conditions), a high percentage of patients with complex medical co-
Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 41 of 69


     morbidities, and its skilled nursing facility populations. DSH has over 1,500
     patients ages sixty and older within its state hospital facilities. This represents
     over 20% of DSH’s total patient population in its five state hospitals. Even
     DSH’s younger patient population is at high-risk. Individuals with serious
     mental illness typically have a 20% higher risk of morbidity and mortality than
     the general population. DSH facilities are licensed inpatient, and locked
     facilities that operate 24-hours, 7 days a week, with high patient density on
     units and shared rooms, dining and bathroom facilities, making the population
     especially at risk for rapid transmission of COVID-19 due to an inability to
     create social distancing. If infected with COVID-19, these patients are at
     increased risk of serious illness and death. To date, DSH has taken
     significant measures to protect its facilities from the introduction of COVID-
     19. It has cancelled patient visitors, except in limited instances such as court
     required evaluations and legal visits, and end-of-life situations. It is screening
     any approved visitors and contractors for signs and symptoms of respiratory
     illness, contact with person under investigation or confirmed for COVID-19, or
     any recent travel to restricted countries. Additionally, all staff are being
     screened for these same criteria. However, new admissions to DSH hospitals,
     which come from all over the state, and the transports that carry them are an
     additional area of risk for introduction of COVID-19 to DSH facilities. In order
     to prevent the introduction or transmission of COVID-19, DSH is suspending
     Coleman patient admissions into or discharges from its facilities, for a period
     of 30 days, to reduce risk to DSH and CDCR facilities for the introduction of
     COVID-19. This would be reassessed at 30 days and until risk of
     transmission into the DSH facilities is lessened.

  3. Have other outside hospitals refused to accept CDCR patients in need of
     medical hospitalization?
     All CDCR patients who will be referred for admission to DSH facilities during
     the suspension will continue to have access to mental health care at CDCR
     facilities. No Coleman patient is being denied mental health care.

  4. Has DSH also suspended admissions and discharges of other categories of
     patients, such as SVP’s, MDO’s, IST’s, NGRI’s? Why or why not?
     DSH has suspended admissions of LPS patients, and anticipates suspension
     of SVP admissions tomorrow. DSH is reviewing the additional patient
     commitment types it admits and its authority and the need for suspension of
     all patient admissions to continue to reduce the risk of introduction or
     transmission of COVID-19. DSH will notify impacted stakeholders if those
     additional suspensions occur.

  5. If a patient is otherwise ready for discharge from a DSH facility, what is the
     public health rationale for retaining the patient in an expensive hospital bed?
     DSH will limit discharges for the next 30 days to minimize potential
     transmission of COVID-19 to the receiving facility. As many counties in
     California are now sheltering in place, so too must DSH.
    Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 42 of 69



        6. What plans has DSH made for patients whose parole date occurs within the
           next 30 days?
           DSH will honor those with parole dates in the next 30 days.

        7. What consideration has DSH made as to the needs for CDCR patients who
           require inpatient psychiatric hospitalization at a DSH facility?
           These patients continue to have access to inpatient hospitalization at CDCR.

        8. What is the public health justification for preserving the right to discharge
           some 2684’s (those who DSH prefers to send to CDCR)?
           As an inpatient facility DSH does not have cells, nor the ability to isolate
           violent patients other than if they qualify for seclusion or restraint. DSH must
           maintain the safety and security of its facilities. If a patient engages in
           violence or other measures that necessitate an emergency return, as is done
           under existing policy, DSH will return those patients to CDCR. In that event,
           DSH is no longer the least restrictive inpatient housing for those patients. If
           an emergency return is required, DSH will ensure medical clearance of any
           patient prior to transport.

The Court’s March 7, 2017 Order requires defendants to consult with the Special Master
immediately upon learning of the need to make any changes, additions, or reductions in
the number and/or use of inpatient beds in an emergency situation. Per that Order, we
telephonically notified the Special Master of the emergency suspension of
admissions. Additionally, the Court approved exceptions for patients not transferred to
intermediate care beds within the Program Guide timeframes due to unusual
circumstances outside Defendants’ control, and the World Health Organization’s
declaration of the COVID-19 outbreak as a pandemic most certainly qualifies for this
exception.

We are all working to manage a very challenging time for the State and our primary goal
is keeping our patients safe and well. We will continue to prioritize patient safety with
our partners in CDCR as we manage through this crisis.

Best,

Christine


Christine M. Ciccotti
Chief Counsel/Deputy Director
Legal Division
Department of State Hospitals
1600 9th Street
Sacramento, CA
Office: (916) 651-5676
Christine.Ciccotti@dsh.ca.gov
     Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 43 of 69



From: Michael W. Bien <MBien@rbgg.com>
Sent: Tuesday, March 17, 2020 10:43 AM
To: Ciccotti, Christine@DSH-S <Christine.Ciccotti@dsh.ca.gov>; Kerry F. Walsh <kwalsh@pldolaw.com>;
Steve Fama <sfama@prisonlaw.com>; Lisa Ells <LElls@rbgg.com>; Melissa Bentz
<Melissa.Bentz@cdcr.ca.gov>; Barretto, Jennifer@CDCR <Jennifer.Barretto@cdcr.ca.gov>; Fouch,
Adam@CDCR <Adam.Fouch@cdcr.ca.gov>; Lorey, Dawn@CDCR <Dawn.Lorey@cdcr.ca.gov>; Price,
Rodney@CDCR <Rodney.Price@cdcr.ca.gov>; Nick Weber <Nicholas.Weber@cdcr.ca.gov>; Hessick,
Jerome@CDCR <Jerome.Hessick@cdcr.ca.gov>; Hockerson, Dillon@CDCR
<Dillon.Hockerson@cdcr.ca.gov>; Elise Thorn <Elise.Thorn@doj.ca.gov>; Tyler Heath
<Tyler.Heath@doj.ca.gov>; Kyle Lewis <Kyle.Lewis@doj.ca.gov>; Adriano Hrvatin
<Adriano.Hrvatin@doj.ca.gov>; Raddatz, Antonina@DSH-S <Antonina.Raddatz@dsh.ca.gov>; Bick,
Joseph@CDCR <Joseph.Bick@cdcr.ca.gov>; Ponciano, Angela@CDCR <Angela.Ponciano@cdcr.ca.gov>;
Laura Ceballos <laura.ceballos@cdcr.ca.gov>; Matt Lopes <mlopes@pldolaw.com>; Mohamedu Jones
<mjones@pldolaw.com>; Coleman Team - RBG Only <ColemanTeam-RBGOnly@rbgg.com>; Clark Kelso
(Clark.Kelso@cdcr.ca.gov) <Clark.Kelso@cdcr.ca.gov>; diana.toche@cdcr.ca.gov
Cc: Hendon, Catherine@DSH-S <catherine.hendon@dsh.ca.gov>; Raddatz, Antonina@DSH-S
<Antonina.Raddatz@dsh.ca.gov>; Kent, Kristopher@DSH-S <Kristopher.Kent@dsh.ca.gov>; Clendenin,
Stephanie@DSH-S <Stephanie.Clendenin@dsh.ca.gov>; Price, Stirling@DSH-S
<Stirling.Price@dsh.ca.gov>; Hendon, Catherine@DSH-S <catherine.hendon@dsh.ca.gov>
Subject: RE: DSH Suspension of Coleman Patient Admissions [IWOV-DMS.FID6429]


[EXTERNAL E-MAIL]

Christene

Plaintiffs have questions about DSH’s plan:

        1.   What is the current census of 2684’s in DSH facilities? Please provide information for men
             and women and by facility as of March 16.

        2. What is the public health care rationale for suspending admissions and (most) discharges of
           2684’s to DSH facilities?

        3. Have other outside hospitals refused to accept CDCR patients in need of medical
           hospitalization?

        4. Has DSH also suspended admissions and discharges of other categories of patients, such as
           SVP’s, MDO’s, IST’s, NGRI’s? Why or why not?

        5. If a patient is otherwise ready for discharge from a DSH facility, what is the public health
           rationale for retaining the patient in an expensive hospital bed?

        6. What plans has DSH made for patients whose parole date occurs within the next 30 days?

        7. What consideration has DSH made as to the needs for CDCR patients who require inpatient
           psychiatric hospitalization at a DSH facility?
     Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 44 of 69



        8. What is the public health justification for preserving the right to discharge some 2684’s
           (those who DSH prefers to send to CDCR)?

We continue to object to the plan and remind defendants that access to inpatient psychiatric
hospitalization may not be restricted without approval of the Court.


Michael Bien

ROSEN BIEN GALVAN & GRUNFELD LLP
101 Mission Street
Sixth Floor
San Francisco, CA 94105
(415) 433-6830 (telephone)
(415) 433-7104 (fax)
mbien@rbgg.com
www.rbgg.com

CONFIDENTIALITY NOTICE The information contained in this e-mail message may be privileged,
confidential and protected from disclosure. If you are not the intended recipient, any dissemination,
distribution or copying is strictly prohibited. If you think that you have received this e-mail message in
error, please e-mail the sender at rbg@rbgg.com.

IRS CIRCULAR 230 NOTICE: As required by United States Treasury Regulations, you should be aware that
this communication is not intended by the sender to be used, and it cannot be used, for the purpose of
avoiding penalties under United States federal tax laws.




From: Ciccotti, Christine@DSH-S <Christine.Ciccotti@dsh.ca.gov>
Sent: Tuesday, March 17, 2020 9:06 AM
To: Kerry F. Walsh <kwalsh@pldolaw.com>; Michael W. Bien <MBien@rbgg.com>; Steve Fama
<sfama@prisonlaw.com>; Lisa Ells <LElls@rbgg.com>; Melissa Bentz <Melissa.Bentz@cdcr.ca.gov>;
Barretto, Jennifer@CDCR <Jennifer.Barretto@cdcr.ca.gov>; Fouch, Adam@CDCR
<Adam.Fouch@cdcr.ca.gov>; Lorey, Dawn@CDCR <Dawn.Lorey@cdcr.ca.gov>; Price, Rodney@CDCR
<Rodney.Price@cdcr.ca.gov>; Nick Weber <Nicholas.Weber@cdcr.ca.gov>; Hessick, Jerome@CDCR
<Jerome.Hessick@cdcr.ca.gov>; Hockerson, Dillon@CDCR <Dillon.Hockerson@cdcr.ca.gov>; Elise Thorn
<Elise.Thorn@doj.ca.gov>; Tyler Heath <Tyler.Heath@doj.ca.gov>; Kyle Lewis <Kyle.Lewis@doj.ca.gov>;
Adriano Hrvatin <Adriano.Hrvatin@doj.ca.gov>; Raddatz, Antonina@DSH-S
<Antonina.Raddatz@dsh.ca.gov>; Bick, Joseph@CDCR <Joseph.Bick@cdcr.ca.gov>; Ponciano,
Angela@CDCR <Angela.Ponciano@cdcr.ca.gov>; Laura Ceballos <laura.ceballos@cdcr.ca.gov>; Matt
Lopes <mlopes@pldolaw.com>; Mohamedu Jones <mjones@pldolaw.com>
Cc: Hendon, Catherine@DSH-S <catherine.hendon@dsh.ca.gov>; Raddatz, Antonina@DSH-S
<Antonina.Raddatz@dsh.ca.gov>; Kent, Kristopher@DSH-S <Kristopher.Kent@dsh.ca.gov>; Clendenin,
Stephanie@DSH-S <Stephanie.Clendenin@dsh.ca.gov>; Price, Stirling@DSH-S
    Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 45 of 69


<Stirling.Price@dsh.ca.gov>; Hendon, Catherine@DSH-S <catherine.hendon@dsh.ca.gov>
Subject: DSH Suspension of Coleman Patient Admissions

Good Morning,

Attached please find a directive issued by the DSH Director suspending admission of
Coleman patients to DSH facilities for 30 days, at which time the need will be
reassessed. Coleman patients currently in DSH’s custody also will not be discharged
until DSH rescinds the suspension of Coleman patient admissions, unless an
emergency discharge is required for patients who cannot be safely maintained in DSH’s
unlocked dorm setting, or for those with parole dates in the next 30 days.

Thank you,

Christine

Christine M. Ciccotti
Chief Counsel/Deputy Director
Legal Division
Department of State Hospitals
1600 9th Street
Sacramento, CA
Office: (916) 651-5676
Christine.Ciccotti@dsh.ca.gov
Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 46 of 69




                   Exhibit 4
    Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 47 of 69


From: Ciccotti, Christine@DSH-S <Christine.Ciccotti@dsh.ca.gov>
Sent: Saturday, March 21, 2020 11:24 PM
To: Walsh Kerry F. <kwalsh@pldolaw.com>; 'Michael W. Bien' <MBien@rbgg.com>; 'Steven Fama'
<sfama@prisonlaw.com>; 'Lisa Ells' <LElls@rbgg.com>; Bentz, Melissa@CDCR
<Melissa.Bentz@cdcr.ca.gov>; Barretto, Jennifer@CDCR <Jennifer.Barretto@cdcr.ca.gov>; Lorey,
Dawn@CDCR <Dawn.Lorey@cdcr.ca.gov>; Weber, Nicholas@CDCR <Nicholas.Weber@cdcr.ca.gov>;
Hessick, Jerome@CDCR <Jerome.Hessick@cdcr.ca.gov>; Hockerson, Dillon@CDCR
<Dillon.Hockerson@cdcr.ca.gov>; Elise.Thorn@doj.ca.gov; Tyler.Heath <Tyler.Heath@doj.ca.gov>; 'Kyle
Lewis' <Kyle.Lewis@doj.ca.gov>; 'Adriano Hrvatin' <Adriano.Hrvatin@doj.ca.gov>; Bick, Joseph@CDCR
<Joseph.Bick@cdcr.ca.gov>; Ponciano, Angela@CDCR <Angela.Ponciano@cdcr.ca.gov>; Ceballos,
Laura@CDCR <Laura.Ceballos@cdcr.ca.gov>; Lopes Matthew <mlopes@pldolaw.com>; Jones
Mohamedu <mjones@pldolaw.com>; Toche, Diana@CDCR <Diana.Toche@cdcr.ca.gov>; Neill,
Jennifer@CDCR <Jennifer.Neill@cdcr.ca.gov>
Cc: Hendon, Catherine@DSH-S <catherine.hendon@dsh.ca.gov>; Raddatz, Antonina@DSH-S
<Antonina.Raddatz@dsh.ca.gov>; Kent, Kristopher@DSH-S <Kristopher.Kent@dsh.ca.gov>; Clendenin,
Stephanie@DSH-S <Stephanie.Clendenin@dsh.ca.gov>; Price, Stirling@DSH-S
<Stirling.Price@dsh.ca.gov>; Hendon, Catherine@DSH-S <catherine.hendon@dsh.ca.gov>; Bachman,
Ellen@DSH-S <Ellen.Bachman@dsh.ca.gov>
Subject: RE: DSH Suspension of Coleman Patient Admissions

Good Evening,

Tonight the Governor issued an Executive Order granting the Director of the
Department of State Hospitals the authority to waive any provision of the Welfare and
Institutions Code or Penal Code to the extent necessary as it relates to the care,
custody, and treatment of persons with mental illness committed to DSH, in order to
mitigate the effects of COVID-19.

https://www.gov.ca.gov/wp-content/uploads/2020/03/3.21.20-EO-N-35-20-text.pdf

This grants our Director the ability to suspend all patient admissions and discharges,
amongst other powers, so we can safely keep our patients in place and try to prevent
the introduction or reduce the transmission of this virus within our hospitals. We will be
issuing directives to that effect as to other patient commitments, as appropriate and
necessary, in the coming days.

Best,

Christine
Christine M. Ciccotti
Chief Counsel/Deputy Director
Legal Division
Department of State Hospitals
1600 9th Street
Sacramento, CA
Office: (916) 651-5676
Christine.Ciccotti@dsh.ca.gov
Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 48 of 69




                   Exhibit 5
    Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 49 of 69


From: Ciccotti, Christine@DSH-S <Christine.Ciccotti@dsh.ca.gov>
Sent: Thursday, March 26, 2020 5:41 PM
To: Lopes Matthew <mlopes@pldolaw.com>; Walsh Kerry F. <kwalsh@pldolaw.com>; Jones Mohamedu
<mjones@pldolaw.com>
Cc: Tyler.Heath <Tyler.Heath@doj.ca.gov>; Elise.Thorn@doj.ca.gov; Kyle Lewis
<Kyle.Lewis@doj.ca.gov>; 'Michael W. Bien' <MBien@rbgg.com>; Lisa Ells <LElls@rbgg.com>; 'Steven
Fama' <sfama@prisonlaw.com>
Subject: DSH Statement on Suspension of Coleman Patient Admissions

Good Afternoon Matty,

On March 16, 2020, in accordance with her authority under Penal Code Section 2684,
the DSH Director issued a directive suspending admission of Coleman patients to DSH
facilities for 30 days, at which time the need will be reassessed. Coleman patients
currently in DSH’s custody would also not be discharged until DSH rescinds the
suspension of Coleman patient admissions, unless an emergency discharge is required
for patients who cannot be safely maintained in DSH’s unlocked dorm setting, or for
those with parole dates in the next 30 days. At the time of the suspension DSH had a
census of 302 Coleman patients and maintains a maximum of 336 beds.

On March 21, 2020, the Governor issued an Executive Order granting the Director of
DSH the authority to waive any provision of the Welfare and Institutions Code or Penal
Code to the extent necessary as it relates to the care, custody, and treatment of
persons with mental illness committed to DSH, in order to mitigate the effects of COVID-
19.

https://www.gov.ca.gov/wp-content/uploads/2020/03/3.21.20-EO-N-35-20-text.pdf

That Order affirmed our Director’s ability to suspend all patient admissions and
discharges, amongst other powers, so we can safely keep our patients in place and
seek to prevent the introduction of this virus within our hospitals. Within days of that
order, DSH suspended admissions of 5 of the 6 different types of patients it admits to its
over 6,000 beds throughout 5 state hospitals.

On March 24, 2020, the Governor issued an Executive Order granting CDCR the
authority to waive the Penal Code and suspend intake in to CDCR prisons for 30 days.
As a result, similar to the steps DSH has taken, CDCR suspended all admissions to its
prisons from county custody. On March 25, 2020 CDCR further suspended transfers to
its own intermediate care Psychiatric Inpatient Programs from CSP-Sac due to
exposure to a clinician who tested positive.

As a result of these series of events, as CDCR is doing, DSH seeks to maintain its
suspensions of Coleman admissions at this time through April 16, 2020.

Nonetheless, these are very fluid times, and DSH is continuing to communicate with its
partners at CDCR to address the mental health needs of the Coleman class. If CDCR
is unable to provide inpatient treatment to its inmates, DSH will collaborate with CDCR
    Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 50 of 69


on solutions to those issues, and will carefully consider transferring clinically and
custodially appropriate inmates, for whom CDCR can ensure they have been in
environments determined to be as safe as possible from potential exposure to COVID-
19.

At this time, DSH has no patients confirmed positive for COVID-19 and is taking all
measures it can to mitigate the risk of introduction or transmission of the virus and
protect its fragile patient population.

Thank you,

Christine


Christine M. Ciccotti
Chief Counsel/Deputy Director
Legal Division
Department of State Hospitals
1600 9th Street
Sacramento, CA
Office: (916) 651-5676
Christine.Ciccotti@dsh.ca.gov
Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 51 of 69




                   Exhibit 6
      Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 52 of 69


From: Kyle Lewis <Kyle.Lewis@doj.ca.gov>
Sent: Wednesday, April 1, 2020 2:50 PM
To: Lopes Matthew <mlopes@pldolaw.com>; Walsh Kerry F. <kwalsh@pldolaw.com>
Cc: Christine Ciccotti (Christine.Ciccotti@dsh.ca.gov) <Christine.Ciccotti@dsh.ca.gov>; Nina Raddatz
<Antonina.Raddatz@dsh.ca.gov>; Kris Kent <Kristopher.Kent@dsh.ca.gov>;
'katherine.warburton@dsh.ca.gov' <katherine.warburton@dsh.ca.gov>; 'Bick, Joseph@CDCR'
<Joseph.Bick@cdcr.ca.gov>; Toche, Diana@CDCR (Diana.Toche@cdcr.ca.gov)
<Diana.Toche@cdcr.ca.gov>; Daye, Eureka@CDCR <Eureka.Daye@cdcr.ca.gov>; Elise Thorn
<Elise.Thorn@doj.ca.gov>; Tyler Heath <Tyler.Heath@doj.ca.gov>; Lucas Hennes
<Lucas.Hennes@doj.ca.gov>; Adriano Hrvatin <Adriano.Hrvatin@doj.ca.gov>; Bentz, Melissa@CDCR
<Melissa.Bentz@cdcr.ca.gov>; 'Weber, Nicholas@CDCR' <Nicholas.Weber@cdcr.ca.gov>;
jennifer.neill@cdcr.ca.gov; michael.golding@cdcr.ca.gov
Subject: Coleman COVID-19 Task Force -- DSH Statement on Patient Movement and Clinical Transfer
Tool

Matty,

Below is DSH’s statement addressing concerns on patient movement in the current
environment. I have also attached the CDCR-DSH COVID Clinical Transfer Tool that has been
discussed by Drs. Warburton and Bick. This tool may evolve with the pandemic situation.

Regards,
Kyle

----------

As discussed during recent COVID-19 Task Force meetings, DSH has grave concerns about all
patient movement. As stated by DSH's Medical Director, there is no epicenter in the world
saying anything other than they wished they’d limited movement earlier and more radically at
the first signs of community spread. Medical personnel in the epicenters are uniformly
urging others to learn from their mistake of delay. It is the opinion of DSH’s Medical Director
that the very real risk of widespread morbidity and mortality in our psychiatric population far
outweighs risks of sheltering and caring for psychiatric acuity in place, except in extraordinary
circumstances. Further, it is her medical opinion that all movement within vulnerable
institutions should be severely limited, including discharges. The time to flatten the curve in
our institutions is now and we don’t have time to lose. It is irresponsible to miss this
opportunity to slow the spread of COVID-19 in our institutions.

Due to the amount of movement in psychiatric populations, we believe the psychiatric
population that we share with CDCR is extremely vulnerable. Nonetheless, DSH trusts the
clinical abilities and judgment of our partners at CDCR in Dr. Bick and Dr. Golding
and DSH believes that moving forward, once we understand the extent of COVID-19 in our
facilities, we will be able to open up a mutual process that includes pre/post transfer
quarantine in order to eventually safely transfer patients. But right now, and we can’t stress
this enough, we are in a state of emergency, operating around the clock to try to prevent
     Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 53 of 69


widespread loss of life and suspending all possible admissions, including Coleman patients, as
much as feasible is necessary to this end.


CONFIDENTIALITY NOTICE: This communication with its contents may contain confidential and/or legally
privileged information. It is solely for the use of the intended recipient(s). Unauthorized interception,
review, use or disclosure is prohibited and may violate applicable laws including the Electronic
Communications Privacy Act. If you are not the intended recipient, please contact the sender and
destroy all copies of the communication.
Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 54 of 69




                   Exhibit 7
   Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 55 of 69


CDCR/DSH COVID Clinical Transfer Tool
  1.  Has the patient had a fever above 100.4 degrees in the last 7 days?
  2.  Has the patient had their temperature checked every day?
  3.  What is the patient’s temperature today?
  4.  Does the patient have a cough?
  5.  Does the patient have shortness of breath?
  6.  Does the patient have access to adequate mental health services in the current
      location?
  7. Is the patient appropriate for DSH placement?
  8. Is the patient transferring from an institution that had a staff or patient test
      positive for COVID-19?
  9. If so, was the patient potentially exposed to the staff or patient who tested
      positive?
  10. If so, how long has it been since the exposure?
  11. If so, when was CDCR notified of the staff or patient who tested positive at that
      institution?
  12. If so, has the patient been in quarantine or isolation?
        a. If so, when was the patient placed in quarantine or isolation?
        b. How long was the patient placed in quarantine or isolation?
        c. Was the patient continuously held in quarantine or isolation?

  13. Does the patient have any underlying medical conditions?

  14. If, yes list the medical conditions________________________________
      ____________________________________________________
Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 56 of 69




                   Exhibit 8
                  Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 57 of 69

                                                                                                                                   Monday, 3/30/2020

                                                                                                                                        Time: 04:31 PM



                           PSYCHIATRIC INPATIENT PROGRAMS CENSUS AND PENDING LIST REPORT AS OF 03/30/2020
                Facility             Bed Capacity        Beds Occupied         Beds Redlined                       Pending List

                                                                   Male Acute Care Programs
                     PIP-Vacaville       218        No Score:            3                     Pending Bed Availability/Endorsement:                16
                                                    Level I:             13                    Endorsed & Pending Inpatient Program                  2
                                                    Level II:            44                    Accepted & Pending Transfer:                          1
                                                    Level III:           31
                                                    Level IV            104
                                                    Total Census:       195          0

                     PIP-Stockton        224        No Score:            8                     Pending Bed Availability/Endorsement:                23
                                                    Level I:             15                    Endorsed & Pending Inpatient Program                  1
                                                    Level II:            55                    Accepted & Pending Transfer:                          4
                                                    Level III:           24
                                                    Level IV            112
                                                    Total Census:       214          0

                 DSH-Atascadero           0         No Score:            0                     Pending Bed Availability/Endorsement:                 0
                                                    Level I:             0                     Endorsed & Pending Inpatient Program                  0
                                                    Level II:            0                     Accepted & Pending Transfer:                          0
                                                    Level III:           0
                                                    Level IV             0
                                                    Total Census:        0           0

      Totals for Male Acute              442                       409             0
                                                Male Intermediate Care Facility (High Custody) Programs
                     PIP-Stockton        310        No Score:            3                     Pending Bed Availability/Endorsement:                20
                                                    Level I:             10                    Endorsed & Pending Inpatient Program                  4
                                                    Level II:            52                    Accepted & Pending Transfer:                          1
                                                    Level III:           26
                                                    Level IV            211
                                                    Total Census:       302          0

                                                    Total out of        171
                                                    LRH:
                     PIP-Vacaville       94         No Score:           2                      Pending Bed Availability/Endorsement:                30
                                                    Level I:            5                      Endorsed & Pending Inpatient Program                  2
                                                    Level II:           22                     Accepted & Pending Transfer:                          1
                                                    Level III:          13
                                                    Level IV            45
                                                    Total Census:       87           0

                                                    Total out of        52
                                                    LRH:
              PIP-Vacaville Multi-       70         No Score:            1                     Pending Bed Availability/Endorsement:                 6
                     person Cells
                                                    Level I:            0                      Endorsed & Pending Inpatient Program                  5
                                                    Level II:           14                     Accepted & Pending Transfer:                          2
                                                    Level III:          10
                                                    Level IV            35
                                                    Total Census:       60           0

                                                    Total out of        26
                                                    LRH:




                                                                                                               CCHCS, Health Care Placement Oversight Program
Page 1 of 3                                                                                                    Referrals to Inpatient Programs Application (RIPA)
                  Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 58 of 69
                           PSYCHIATRIC INPATIENT PROGRAMS CENSUS AND PENDING LIST REPORT AS OF 03/30/2020
                Facility             Bed Capacity        Beds Occupied     Beds Redlined                       Pending List

                PIP-Salinas Valley       202        No Score:        1                     Pending Bed Availability/Endorsement:                16
                                                    Level I:         5                     Endorsed & Pending Inpatient Program                  4
                                                    Level II:        27                    Accepted & Pending Transfer:                          3
                                                    Level III:       25
                                                    Level IV        126
                                                    PC 1370:         12
                                                    WIC 7301:        2
                                                    Total Census:   198          0

                                                    Total out of     81
                                                    LRH:
       PIP-Salinas Valley Multi-         44         No Score:        0                     Pending Bed Availability/Endorsement:                 8
                   person Cells
                                                    Level I:         1                     Endorsed & Pending Inpatient Program                  0
                                                    Level II:        7                     Accepted & Pending Transfer:                          4
                                                    Level III:       5
                                                    Level IV         26
                                                    PC 1370:         0
                                                    WIC 7301:        0
                                                    Total Census:    39          0

                                                    Total out of     15
                                                    LRH:
     Totals for Male ICF High            720                        686          0
             Custody
                                                Male Intermediate Care Facility (Low Custody) Programs
              PIP-Vacaville Dorms        84         No Score:        0                     Pending Bed Availability/Endorsement:                13
                                                    Level I:         5                     Endorsed & Pending Inpatient Program                  3
                                                    Level II:        22                    Accepted & Pending Transfer:                          1
                                                    Level III:       15
                                                    Level IV         33
                                                    Total Census:    75          0

                                                    Total out of     23
                                                    LRH:
                 DSH-Atascadero          256        No Score:        0                     Pending Bed Availability/Endorsement:                 0
                                                    Level I:         29                    Endorsed & Pending Inpatient Program                  1
                                                    Level II:       131                    Accepted & Pending Transfer:                          0
                                                    Level III:       29
                                                    Level IV         47
                                                    Total Census:   236          0

                    DSH-Coalinga         50         No Score:        0                     Pending Bed Availability/Endorsement:                 0
                                                    Level I:         2                     Endorsed & Pending Inpatient Program                  0
                                                    Level II:        24                    Accepted & Pending Transfer:                          0
                                                    Level III:       9
                                                    Level IV         13
                                                    Total Census:    48          0

     Totals for Male ICF Low             390                        359          0
             Custody




                                                                                                           CCHCS, Health Care Placement Oversight Program
Page 2 of 3                                                                                                Referrals to Inpatient Programs Application (RIPA)
                 Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 59 of 69
                         PSYCHIATRIC INPATIENT PROGRAMS CENSUS AND PENDING LIST REPORT AS OF 03/30/2020
              Facility              Bed Capacity        Beds Occupied      Beds Redlined                         Pending List

                                                                    Male Programs
               PIP-San Quentin          30         Total Census:     26           0        Pending Bed Availability/Endorsement:                   0

                                                                                           Endorsed & Pending Inpatient Program                    0
                                                                                           Accepted & Pending Transfer:                            0
               PIP-San Quentin          10         No Score:         0                     Pending Bed Availability/Endorsement:                   0
               Non-condemned                       Level I:          0                     Endorsed & Pending Inpatient Program                    0
                                                   Level II:         0                     Accepted & Pending Transfer:                            0
                                                   Level III:        1
                                                   Level IV          1
                                                   Total Census:     2            0

    Totals for Male ICF/Acute           40                           28           0

                                                                   Female Programs
                    DSH-Patton          30         No Score:         0                     Pending Bed Availability/Endorsement:                   0
                                                   Level I:          5                     Endorsed & Pending Inpatient Program                    0
                                                   Level II:         8                     Accepted & Pending Transfer:                            0
                                                   Level III:        1
                                                   Level IV          1
                                                   Total Census:     15           0

       PIP-California Institution       43         No Score:         5                     Pending Bed Availability/Endorsement:                   0
                     for Women
                                                   Level I:          5                     Endorsed & Pending Inpatient Program                    1
                                                   Level II:         10                    Accepted & Pending Transfer:                            0
                                                   Level III:        2
                                                   Level IV          15
                                                   WIC 7301:         1
                                                   Total Census:     38           0

                                                   Total out of      6
                                                   LRH:
         Totals for Female              73                           53           0
            ICF/Acute
                                             Total Inpatient Program Capacity and Census - Male and Female
          GRAND TOTALS                 1665                        1535           0     Pending IRU Review:                             8
                                                                                        Pending LRH Determination:                      8
                                                                                        Pending Bed Availability/Endorsement:         132
                                                                                        Endorsed & Pending Inpatient Program           23
                                                                                        Accepted & Pending Transfer:                   17
                                                                                        Total Pending:                                188
                                                                                         APP Referrals Outside Compliance:              3
                                                                                         ICF Referrals Outside Compliance:              5
   Note: 3 APP outside compliance are pending 2 medical holds and 1 COVID-19 exceptions; 5 ICF outside compliance are pending COVID-19
   exceptions.




                                                                                                             CCHCS, Health Care Placement Oversight Program
Page 3 of 3                                                                                                  Referrals to Inpatient Programs Application (RIPA)
Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 60 of 69




                   Exhibit 9
       Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 61 of 69


From: Weber, Nicholas@CDCR <Nicholas.Weber@cdcr.ca.gov>
Sent: Monday, March 30, 2020 3:56 PM
To: Lisa Ells <LElls@rbgg.com>; Steve Fama <sfama@prisonlaw.com>; Coleman Team - RBG Only
<ColemanTeam-RBGOnly@rbgg.com>; Donald Specter <dspecter@prisonlaw.com>; Elise Thorn
<Elise.Thorn@doj.ca.gov>; Tyler Heath <Tyler.Heath@doj.ca.gov>; Lucas Hennes
<Lucas.Hennes@doj.ca.gov>; Adriano Hrvatin <Adriano.Hrvatin@doj.ca.gov>; Kyle Lewis
<Kyle.Lewis@doj.ca.gov>; Bentz, Melissa@CDCR <Melissa.Bentz@cdcr.ca.gov>; Hessick, Jerome@CDCR
<Jerome.Hessick@cdcr.ca.gov>; Neill, Jennifer@CDCR <Jennifer.Neill@cdcr.ca.gov>; Toche,
Diana@CDCR <Diana.Toche@cdcr.ca.gov>; Bick, Joseph@CDCR <Joseph.Bick@cdcr.ca.gov>; Daye,
Eureka@CDCR <Eureka.Daye@cdcr.ca.gov>; Christine Ciccotti <Christine.ciccotti@dsh.ca.gov>; Raddatz,
Antonina@DSH-S <Antonina.Raddatz@dsh.ca.gov>; Kent, Kristopher@DSH-S
<Kristopher.Kent@dsh.ca.gov>; Cooper, Angelyne <acooper@pldolaw.com>; Brian Main
<psydocmain@gmail.com>; cradavsky@gmail.com; hdlugacz@blhny.com; James DeGroot
<upcjdegroot@gmail.com>; Metzner, Jeffrey <jeffrey.metzner@cuanschutz.edu>; Karen Rea
<karenrea01@gmail.com>; dockc99@aol.com; Walsh Kerry F. <kwalsh@pldolaw.com>; Hector Kristina
<khector@pldolaw.com>; Lindsay Hayes <lhayesta@msn.com>; McClendon-Hunt, LaTri-c-ea
<lmcclendonhunt@pldolaw.com>; Lopez, Lana L. <llopez@pldolaw.com>; maria@drmariamasotta.com;
Lopes Matthew <mlopes@pldolaw.com>; Jones Mohamedu <mjones@pldolaw.com>;
mperrien@aol.com; harconwil@gmail.com; Gribbin Rachel <rgribbin@pldolaw.com>; Costa Regina
<rcosta@pldolaw.com>; Rod Hickman Gmail <rqhickman@gmail.com>; Raffa Steven
<sraffa@pldolaw.com>; trougeux@hotmail.com; Ponciano, Angela@CDCR
<Angela.Ponciano@cdcr.ca.gov>
Subject: Coleman - Inpatient Census and Waitlist Report/Out of ULD LRH

All,

Attached is a point in time census and wait list report generated on March 29, 2020.

Additionally, below is a point in time table showing the number of patients with an Unlocked Dorm LRH
and, of those, the number of patients who are clinically referred at this time to that LRH. Not reflected
in that table are ten PIP patients who recently arrived in a bed but have not been clinically reviewed as
of this writing.

 Location                Total ULD LRH                 Clinically Cleared for ULD
 Waitlist (Male)         13                            7
 Acute (Step Down) 7                                   4
 CHCF PIP                33                            8
 CMF PIP                 31                            12
 SVSP PIP                26                            8
      SUBTOTAL                      110                             39
 CIW PIP                 6                             0
        TOTAL                       116                             39
*Clinical clearance is completed via IRU for those on the waitlist or via the PIP IDTT for those patients in
a bed.

Nick Weber
Attorney
    Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 62 of 69


Department of Corrections & Rehabilitation
1515 S Street, Suite 314S
Sacramento, CA 95811-7243
(916) 323-3202

CONFIDENTIALITY NOTICE: This communication with its contents may contain confidential
and/or legally privileged information. It is solely for the use of the intended recipient(s).
Unauthorized interception, review, use or disclosure is prohibited and may violate applicable
laws including the Electronic Communications Privacy Act. If you are not the intended recipient,
please contact the sender and destroy all copies of the communication.
Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 63 of 69




                 Exhibit 10
       Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 64 of 69


From: Bentz, Melissa@CDCR <Melissa.Bentz@cdcr.ca.gov>
Sent: Tuesday, March 31, 2020 3:19 PM
To: Weber, Nicholas@CDCR <Nicholas.Weber@cdcr.ca.gov>; Lisa Ells <LElls@rbgg.com>; Steve Fama
<sfama@prisonlaw.com>; Coleman Team - RBG Only <ColemanTeam-RBGOnly@rbgg.com>; Donald
Specter <dspecter@prisonlaw.com>; Elise Thorn <Elise.Thorn@doj.ca.gov>; Tyler Heath
<Tyler.Heath@doj.ca.gov>; Lucas Hennes <Lucas.Hennes@doj.ca.gov>; Adriano Hrvatin
<Adriano.Hrvatin@doj.ca.gov>; Kyle Lewis <Kyle.Lewis@doj.ca.gov>; Hessick, Jerome@CDCR
<Jerome.Hessick@cdcr.ca.gov>; Neill, Jennifer@CDCR <Jennifer.Neill@cdcr.ca.gov>; Toche,
Diana@CDCR <Diana.Toche@cdcr.ca.gov>; Bick, Joseph@CDCR <Joseph.Bick@cdcr.ca.gov>; Daye,
Eureka@CDCR <Eureka.Daye@cdcr.ca.gov>; Christine Ciccotti <Christine.ciccotti@dsh.ca.gov>; Raddatz,
Antonina@DSH-S <Antonina.Raddatz@dsh.ca.gov>; Kent, Kristopher@DSH-S
<Kristopher.Kent@dsh.ca.gov>; Ponciano, Angela@CDCR <Angela.Ponciano@cdcr.ca.gov>; Golding,
Michael@CDCR <Michael.Golding@cdcr.ca.gov>; Mehta, Amar@CDCR <Amar.Mehta@cdcr.ca.gov>;
Fouch, Adam@CDCR <Adam.Fouch@cdcr.ca.gov>; Flores, Marcie@CDCR <Marcie.Flores@cdcr.ca.gov>;
Barney-Knox, Barbara@CDCR <Barbara.Barney-Knox@cdcr.ca.gov>; Ceballos, Laura@CDCR
<Laura.Ceballos@cdcr.ca.gov>; Cooper, Angelyne <acooper@pldolaw.com>; Medlin, Braxton H.
<bmedlin@pldolaw.com>; Brian Main <psydocmain@gmail.com>; cradavsky@gmail.com;
hdlugacz@blhny.com; James DeGroot <upcjdegroot@gmail.com>; Metzner, Jeffrey
<jeffrey.metzner@cuanschutz.edu>; Sorah, Joseph P. <jsorah@pldolaw.com>; Kahlil Johnson
<kjohnson@kahliljohnsonpsychiatry.com>; Karen Rea <karenrea01@gmail.com>; dockc99@aol.com;
Walsh Kerry F. <kwalsh@pldolaw.com>; Hector Kristina <khector@pldolaw.com>; L Hayes
<lhayesta@msn.com>; McClendon-Hunt, LaTri-c-ea <lmcclendonhunt@pldolaw.com>; Lopez, Lana L.
<llopez@pldolaw.com>; maria@drmariamasotta.com; Lopes Matthew <mlopes@pldolaw.com>; Jones
Mohamedu <mjones@pldolaw.com>; mperrien@aol.com; harconwil@gmail.com; Gribbin Rachel
<rgribbin@pldolaw.com>; Costa Regina <rcosta@pldolaw.com>; Rod Hickman
<rqhickman@gmail.com>; trougeux@hotmail.com; Tavares, Zelia M <ztavares@pldolaw.com>
Subject: Coleman: Functional Fill Rates at PIPs as of 3/30/2020

All,

Below are the functional fill rates for the CMF, SVSP, and CHCF PIPs for yesterday, March 30th, as well
as a summary of the mental health services provided at CMF and SVSP for that day. Please note that all
of this information is point in time and will change from day to day based on numerous factors.

CMF PIP:
Functional fill rate:
RTs: 22%
Social Workers: 29%
Psychologists: 25%
Psychiatrists: 19%

Four designated clinicians round all patients daily. Out of cell individual contacts are prioritized with
emergent and urgent patients seen daily. Admissions and discharges are occurring. RTs round every unit
daily. In-cell activities and some modified floor activities are provided. For example, RTs are walking
tiers with instruments and playing music, as well as bingo.

SVSP PIP:
Functional fill rate:
RTs: 40%
     Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 65 of 69


Social Workers: 50%
Psychologists: 70%
Psychiatrists: 60%

Groups, IDTTs, and individual contacts occurred on 3/30/2020 with social distancing. No social
dining. Limited yard and dayrooms to allow for social distancing.

CHCF PIP:
Functional fill rate:
RTs: 66%
Social Workers: 54%
Psychologists: 48%
Psychiatrists: 48%

We will provide point in time information for the other PIPs once it has been collected.

Respectfully,

Melissa C. Bentz
Attorney, Class Action Team
Office of Legal Affairs
California Department of Corrections and Rehabilitation
Email: Melissa.Bentz@cdcr.ca.gov
Office Phone: (916) 324-7177
Cell Phone: (916) 628-5385
Fax: (916) 327-5306


ATTORNEY CLIENT COMMUNICATION AND/OR ATTORNEY WORK PRODUCT – DO
NOT FORWARD COMMUNICATION WITHOUT THE EXPRESS PERMISSION OF THE
AUTHOR.
Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 66 of 69




                 Exhibit 11
       Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 67 of 69


From: Bentz, Melissa@CDCR <Melissa.Bentz@cdcr.ca.gov>
Sent: Wednesday, April 1, 2020 7:20 PM
To: Lisa Ells <LElls@rbgg.com>; Steve Fama <sfama@prisonlaw.com>; Coleman Team - RBG Only
<ColemanTeam-RBGOnly@rbgg.com>; Donald Specter <dspecter@prisonlaw.com>; Cooper, Angelyne
<acooper@pldolaw.com>; Medlin, Braxton H. <bmedlin@pldolaw.com>; Brian Main
<psydocmain@gmail.com>; cradavsky@gmail.com; hdlugacz@blhny.com; James DeGroot
<upcjdegroot@gmail.com>; Metzner, Jeffrey <jeffrey.metzner@cuanschutz.edu>; Sorah, Joseph P.
<jsorah@pldolaw.com>; Kahlil Johnson <kjohnson@kahliljohnsonpsychiatry.com>; Karen Rea
<karenrea01@gmail.com>; dockc99@aol.com; Walsh Kerry F. <kwalsh@pldolaw.com>; Hector Kristina
<khector@pldolaw.com>; L Hayes <lhayesta@msn.com>; McClendon-Hunt, LaTri-c-ea
<lmcclendonhunt@pldolaw.com>; Lopez, Lana L. <llopez@pldolaw.com>; maria@drmariamasotta.com;
Lopes Matthew <mlopes@pldolaw.com>; Jones Mohamedu <mjones@pldolaw.com>;
mperrien@aol.com; harconwil@gmail.com; Gribbin Rachel <rgribbin@pldolaw.com>; Costa Regina
<rcosta@pldolaw.com>; Rod Hickman <rqhickman@gmail.com>; trougeux@hotmail.com; Tavares, Zelia
M <ztavares@pldolaw.com>
Cc: Weber, Nicholas@CDCR <Nicholas.Weber@cdcr.ca.gov>; Elise Thorn <Elise.Thorn@doj.ca.gov>;
Tyler Heath <Tyler.Heath@doj.ca.gov>; Lucas Hennes <Lucas.Hennes@doj.ca.gov>; Adriano Hrvatin
<Adriano.Hrvatin@doj.ca.gov>; Kyle Lewis <Kyle.Lewis@doj.ca.gov>; Neill, Jennifer@CDCR
<Jennifer.Neill@cdcr.ca.gov>; Toche, Diana@CDCR <Diana.Toche@cdcr.ca.gov>; Bick, Joseph@CDCR
<Joseph.Bick@cdcr.ca.gov>; Daye, Eureka@CDCR <Eureka.Daye@cdcr.ca.gov>; Christine Ciccotti
<Christine.ciccotti@dsh.ca.gov>; Raddatz, Antonina@DSH-S <Antonina.Raddatz@dsh.ca.gov>; Kent,
Kristopher@DSH-S <Kristopher.Kent@dsh.ca.gov>; Ponciano, Angela@CDCR
<Angela.Ponciano@cdcr.ca.gov>; Golding, Michael@CDCR <Michael.Golding@cdcr.ca.gov>; Flores,
Marcie@CDCR <Marcie.Flores@cdcr.ca.gov>; Barney-Knox, Barbara@CDCR <Barbara.Barney-
Knox@cdcr.ca.gov>; Ceballos, Laura@CDCR <Laura.Ceballos@cdcr.ca.gov>; Mehta, Amar@CDCR
<Amar.Mehta@cdcr.ca.gov>; Fouch, Adam@CDCR <Adam.Fouch@cdcr.ca.gov>; Stafford, Carrie@CDCR
<Carrie.Stafford@cdcr.ca.gov>
Subject: Coleman: PIP Staffing and MH Program Information- 4/1/2020

All,

Below is staffing information for the CMF, SVSP, and CHCF PIPs for today, April 1, 2020. The
information includes the number of positions allocated to the PIP, the total number of positions filled, and
the number of people who called out today. This information is meant to show the impact of COVID on
staffing. Thus, the numbers are independent of one another and will not reflect the fill rate as reported to
the Court. We do not have staffing numbers specific to the CIW and SQ PIP as the allocations are part of
the total institution allocation and not separated out like the allocations for the CHCF, SVSP, and CMF
PIPs. A summary of the mental health services provided for all of the PIPs is also included below. All
information contained in this email is point in time and will change from day to day based on numerous
factors.

CHCF PIP
Psychiatry: 33 allocated, 20 filled, 1 call out today
Psychology: 29 allocated, 20 filled, 5 call outs today
Social Worker: 33 allocated, 22 filled, 4 call outs today
RT: 32 allocated, 29 filled, 6 called out today

Summary of program:
     Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 68 of 69


One unit on Droplet Precaution Quarantine; 3 patients in isolation on that unit, with others allowed to
program as usual, albeit with social distancing in place (smaller group sizes - 5 patients max). The 3
patients in isolation have cell-front contacts, and access to safety/emergency programming and showers
(showering last, after other patients are done). The other 16 units are directed to provide full-service
programming, with social distancing in place.

CMF PIP
Psychiatry: 32 allocated, 16.5 filled, 5 call outs
Psychology: 27.5 allocated, 17 filled, 10 call outs
Social Worker: 27.5 allocated, 21.75 filled, 7 call outs,
RT: 27 allocated, 25 filled, 12 call outs

Summary of program:
All units rounded by a supervisor daily to triage and make clinical assignments. RT rounds daily with in-
cell and tier activities. Approximately 3 hours unstructured out of cell time per day. Initial and discharge
IDTTs occurring regularly and routine IDTTs are conducted as able.

SVSP PIP
Psychiatry: 10 allocated, 6 filled, 0 call outs
Psychology: 10 allocated, 9 filled, 3 call outs
Social Worker: 10 allocated, 7 filled, 2 call outs
RT: 10 allocated, 2 call outs
Several MH staff with child care or other family care issues have told us they have a resolution in place
for next week and should return to work.

Summary of program:
PIP offered 1.5 hours of yard, 1 hour of dayroom per inmate (except MAX custody). Estimated clinical
out of cell hours for today is 1.4. Group sizes are reduced to 9 patients for social distancing; however,
some groups were cancelled due to staffing shortages. No capacity to increase the number of groups being
offered at this time to offset the decreased size of each group. Clinical contacts and IDTTs occurring
today.

CIW PIP
Summary of program:
One group per day is being offered with reduced number and social distancing. In cell packets given to
patients where previous groups were scheduled. There is no dayroom currently running. An estimated 3-4
hours of out of cell time is provided, which includes additional yard time. Individual services continue as
usual. IDTTs are being help in abstentia. Prior to the IDTT, the PC develops a plan with the patient and
then coordinates with the remaining team members during the IDTT.

SQ PIP
Staffing- one psychologist has been out for two weeks as a result of COVID related issues.

Summary of program:
Acute offered 2 hours clinical group and 1.25 yard today. ICF offered 2.7 hours of clinical group and 1.25
of yard.

Respectfully,

Melissa C. Bentz
    Case 2:90-cv-00520-KJM-DB Document 6565 Filed 04/02/20 Page 69 of 69


Attorney, Class Action Team
Office of Legal Affairs
California Department of Corrections and Rehabilitation
Email: Melissa.Bentz@cdcr.ca.gov
Office Phone: (916) 324-7177
Cell Phone: (916) 628-5385
Fax: (916) 327-5306


ATTORNEY CLIENT COMMUNICATION AND/OR ATTORNEY WORK PRODUCT – DO
NOT FORWARD COMMUNICATION WITHOUT THE EXPRESS PERMISSION OF THE
AUTHOR.
